EXHIBIT 10.1

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of April 26, 2007, by and among Shea Development Corp., a Nevada corporation
(“Parent”), Shea Development Acquisition No. 3 Corp., a Nevada corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), Bravera, Inc. a Florida
corporation (the “Company”), and Christopher Watson, the holder of all of the
outstanding capital stock of the Company (the “Shareholder”).  Capitalized terms
used and not otherwise defined herein have the meanings set forth in Article 10.

RECITALS

A.                                   The respective Boards of Directors of
Parent, Merger Sub and the Company each have approved and declared advisable
this Agreement and the merger of Merger Sub with and into the Company (the
“Merger”), upon the terms and subject to the conditions set forth in this
Agreement, whereby each issued and outstanding share of common stock, par value
$0.01 per share, of the Company (“Company Common Stock”) will be converted into
the right to receive common stock, par value $0.001 per share, of Parent
(“Parent Common Stock”) and cash as provided herein.

B.                                     The respective shareholders of Parent,
Merger Sub and the Company have, or will have, prior to the Closing Date, by the
legally required vote, approved and adopted the Merger.

C.                                     In connection with the Merger, the
parties desire to make certain representations, warranties, covenants and
agreements and also to prescribe various conditions to the Merger, upon the
terms and subject to the conditions contained herein.

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration,
intending to be legally bound hereby the parties agree as follows:

ARTICLE 1
THE MERGER

1.1                                 Merger.  At the Effective Time as defined
below, in accordance with this Agreement and applicable law Section 607.1105 of
the Florida Statutes and Nevada Revised Statutes Section 92A.200, Merger Sub
will be merged with and into the Company, the separate corporate existence of
Merger Sub will cease and the Company will continue as the surviving corporation
in the Merger and shall become a wholly-owned Subsidiary of Parent.  The
Company, as the surviving corporation after the Merger, is sometimes referred to
herein as the “Surviving Corporation.”

1.2                                 Closing.  Subject to the terms and
conditions of this Agreement, the closing of the Merger (the “Closing”) will
take place at the offices of Dunnington, Bartholow & Miller, LLP located at 477
Madison Avenue, New York, NY 10022 or at such other place as Parent and the


--------------------------------------------------------------------------------


Company mutually agree, at 10:00 a.m. local time on the later to occur of June
15, 2007 or the second Business Day after the day on which the last of the
closing conditions set forth in Article 6 below has been satisfied or waived, or
such other date as Parent and the Company mutually agree upon in writing (the
“Closing Date”).  On the Closing Date: (a) the parties hereto will cause the
Merger to be consummated by filing with the Secretaries of State of the State of
Florida and the State of Nevada a certificate of merger, a plan of merger and
any required related documents, in such form or forms as are required by, and
executed in accordance with, applicable law (the date and time of such filing
being the “Effective Time” and the date upon which the Effective Time occurs,
being the “Effective Date”); (b) Parent will deliver the merger consideration to
the Shareholder in accordance with Section 1.6; and (c) Merger Sub, Company and
Parent will cross-deliver the certificates and other documents and instruments
to be cross-delivered pursuant to Article 6 below.

1.3                                 Effect of the Merger.   (a) At the Effective
Time, the effect of the Merger will be as provided in this Agreement and as
provided in Section 607.1105 of the Florida Statutes and Section 92A.200 of the
Nevada Revised Statutes. Without limiting the generality of the foregoing and in
accordance with Section 1.18 herein, and subject thereto, at the Effective Time
all the property, rights, privileges, powers and franchises of Merger Sub and
the Company will vest in the Surviving Corporation, and in accordance with the
terms outlined herein all debts, liabilities and duties of Merger Sub and the
Company will become the debts, liabilities and duties of the Surviving
Corporation and all corporate acts, plans, policies, contracts, approvals and
authorizations of Merger Sub and the Company and their respective shareholders,
boards of directors, committees elected or appointed thereby, officers and
agents, which were valid and effective immediately prior to the Effective Time,
shall be taken for all purposes as the acts, plans, policies, contracts,
approvals and authorizations of the Surviving Corporation and shall be as
effective and binding thereon as the same were with respect to Merger Sub and
the Company, respectively, as of the Effective Time.   As of the Effective Time,
the Surviving Corporation will be a wholly-owned subsidiary of Parent.

(b) At the Effective Time, all rights, franchises and interests of Merger Sub
and the Company, respectively, in and to any type of property and chooses in
action shall be vested in the Surviving Corporation by virtue of the Merger
without any deed or other transfer. The Surviving Corporation, without any order
or other action on the part of any court or otherwise, shall hold and enjoy all
rights of property, franchises and interests, including appointments,
designations and nominations, and all other rights and interests as trustee,
executor, administrator, transfer agent or registrar of stocks and bonds,
guardian, assignee, receiver and in every other fiduciary capacity, in the same
manner and to the same extent as such rights, franchises and interests were held
or enjoyed by Merger Sub and the Company, respectively, as of the Effective
Time.

1.4                                 Effect of Merger on Capital Stock of the
Parent.   Each share of capital stock of Parent issued and outstanding
immediately prior to the Effective Time shall remain issued and outstanding from
and after the Effective Time.

1.5                                 Effect of Merger on Capital Stock of Merger
Sub.  At the Effective Time, each share of common stock, par value $0.001 per
share, of Merger Sub issued and outstanding immediately prior to the Effective
Time shall, by virtue of the Merger and without any action on

2


--------------------------------------------------------------------------------


the part of the holders thereof, be converted into and become one validly
issued, fully paid and non-assessable share of common stock, par value $0.01 par
value per share, of the Surviving Corporation.

1.6                                 Effect of Merger on Capital Stock of
Company.


(A)                                  COMPANY COMMON STOCK.  AT THE EFFECTIVE
TIME, EACH SHARE OF COMPANY COMMON STOCK SHALL, BY VIRTUE OF THE MERGER AND
WITHOUT ANY ACTION ON THE PART OF THE HOLDERS THEREOF, BE CONVERTED INTO THE
RIGHT TO RECEIVE THE FOLLOWING (THE “MERGER CONSIDERATION”):

(I)                                     A PRO RATA SHARE OF 3,000,000 SHARES OF
PARENT COMMON STOCK (REFERRED TO COLLECTIVELY HEREIN AS THE “PARENT’S SHARES”)
AS SET FORTH ON SCHEDULE 1.6(A)(I), WHICH SHARES SHALL NOT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND SHALL BE “RESTRICTED SECURITIES” AS THAT TERM IS
DEFINED IN RULE 144 UNDER THE SECURITIES ACT.

(II)                                  A PRO RATA SHARE OF $1,500,000 PAYABLE IN
CASH AS SET FORTH ON SCHEDULE 1.6(A)(II) BY WIRE TRANSFER OF SAME DAY FUNDS TO
THE ACCOUNT DESIGNATED BY THE SHAREHOLDER.


(B)                                 AS A RESULT OF THE MERGER AND WITHOUT ANY
ACTION ON THE PART OF THE SHAREHOLDER, AT THE EFFECTIVE TIME, ALL SHARES OF
COMPANY COMMON STOCK SHALL CEASE TO BE OUTSTANDING AND SHALL BE CANCELLED AND
RETIRED AND SHALL CEASE TO EXIST, AND EACH HOLDER OF A SHARE OF COMPANY COMMON
STOCK (OTHER THAN THE PARENT) SHALL THEREAFTER CEASE TO HAVE ANY RIGHTS WITH
RESPECT TO SUCH SHARES OF COMPANY COMMON STOCK, EXCEPT THAT THE SHAREHOLDER
SHALL HAVE THE RIGHT TO RECEIVE, WITHOUT INTEREST, THE MERGER CONSIDERATION IN
ACCORDANCE WITH SECTION 1.6(A) UPON THE SURRENDER OF THE CERTIFICATE OR
CERTIFICATES REPRESENTING SUCH SHARES OF COMPANY COMMON STOCK (IF ANY SUCH
CERTIFICATES HAD BEEN ISSUED BY THE COMPANY WITH RESPECT TO SUCH SHARES OF
COMPANY COMMON STOCK).


(C)                                  AT THE EFFECTIVE TIME, EACH SHARE OF
COMPANY COMMON STOCK HELD IN THE COMPANY’S TREASURY, IF ANY, SHALL, BY VIRTUE OF
THE MERGER AND WITHOUT ANY ACTION ON THE PART OF ANY PERSON, CEASE TO BE
OUTSTANDING AND SHALL BE CANCELLED AND RETIRED WITHOUT PAYMENT OF ANY MERGER
CONSIDERATION OR ANY OTHER CONSIDERATION THEREFOR.

1.7                                 Delivery of Certificates.  At and after the
Effective Time, Parent will make available, and Shareholder shall be entitled to
receive, (i) upon surrender to Parent or its representatives of any certificates
evidencing Company Common Stock (the “Certificates”) for cancellation and a
letter of transmittal or assignment separate from certificate in customary form
(which will be in such form and have such other provisions as Parent will
reasonably specify) (the “Transmittal Letter”), the Merger Consideration into
which such Company Common Stock shall have been converted pursuant to the
Merger, and upon such surrender of each Certificate and delivery by Parent of
the aggregate Merger Consideration in exchange therefor, all such Company Common
Stock will forthwith be cancelled upon the transfer books and records of the
Company.  Until surrendered or delivered as contemplated by this Section 1.7,
each Certificate will be deemed at any time after the Effective Time for all
purposes to evidence only the right to receive upon such surrender the
corresponding pro rata portion of the Merger Consideration.

3


--------------------------------------------------------------------------------


1.8                                 Stock Transfer Books.  From and after the
Effective Time, the stock transfer books of the Company will be closed, and
there will be no further registration or transfers of capital stock thereafter
on the records of the Company until such time, if any, as determined by the
Parent.

1.9                                 No Further Ownership Rights. The Merger
Consideration delivered upon the surrender for exchange of Certificates in
accordance with the terms hereof will be deemed to have been issued in full
satisfaction of all rights pertaining to such Company Common Stock, and there
will be no further registration of transfers of such shares which were
outstanding immediately prior to the Effective Time on the records of the
Surviving Corporation.  If, after the Effective Time, Certificates are presented
to the Surviving Corporation, they will be cancelled and exchanged as provided
in this Article 1.

1.10                           Lost, Stolen or Destroyed Certificates.  In the
event any Certificates are lost, stolen or destroyed, Parent will issue in
exchange for such lost, stolen or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof and the other deliveries required
above, the applicable Merger Consideration; provided, however, that the
Surviving Corporation may, in its sole discretion and as a condition precedent
to the issuance thereof, require the owner of such lost, stolen or destroyed
Certificates to deliver an indemnity  agreement in form reasonably satisfactory
to it against any claim that may be made against it with respect to the
Certificates alleged to have been lost, stolen or destroyed.

1.11                           Charter Documents; Directors and Officers. 
Unless otherwise agreed by the Company and Parent prior to the Closing, at and
as of the Effective Time, without any further action on the part of Parent,
Merger Sub or the Company: (i) the Articles of Incorporation and the Bylaws of
the Company as in effect immediately prior to the Effective Time will be the
Articles of Incorporation and Bylaws of the Surviving Corporation at and after
the Effective Time until thereafter amended as provided by applicable law; (ii)
the directors of the Company immediately prior to the Effective Time will be the
initial directors of the Surviving Corporation from and after the Effective
Time, until their successors are elected and qualified or until their
resignation or removal; (iii) the officers of the Company immediately prior to
the Effective Time shall serve in their respective offices of the Surviving
Corporation from and after the Effective Time, until their successors are
elected or appointed and qualified or until their resignation or removal.  The
Board of Directors of the Company will adopt a resolution to be effective as of
the Effective Time electing Francis E. Wilde to the Surviving Corporation’s
Board of Directors and appointing E. Joseph Vitetta, Jr. as Corporate Secretary
of the Surviving Corporation.


1.12                           PURCHASE OF INTELLECTUAL PROPERTY.              
AT OR PRIOR TO THE EFFECTIVE TIME, A WHOLLY- OWNED NEVADA SUBSIDIARY OF PARENT,
AND INTELLECTUS, LLC, A FLORIDA LIMITED LIABILITY COMPANY MANAGED BY THE
SHAREHOLDER, SHALL ENTER INTO AN ASSET PURCHASE AGREEMENT IN SUBSTANTIALLY THE
FORM OF EXHIBIT A HERETO.


1.13                           EARN-OUT PAYMENTS.


(A)                                  YEAR 1 EARN-OUT PAYMENTS.  SUBJECT TO THE
SURVIVING CORPORATION’S GROSS REVENUE(S) EXCEEDING NINETY PERCENT (90%) OF
$6,850,000 AND THE SURVIVING CORPORATION’S EBITDA (THE “YEAR 1 EBITDA”),
EXCEEDING NINETY PERCENT (90%) OF $2,500,000 FOR THE FIRST

4


--------------------------------------------------------------------------------



TWELVE (12) MONTH PERIOD FOLLOWING THE EFFECTIVE DATE (THE “YEAR 1 EARN-OUT
PERIOD”), PARENT SHALL PAY THE FOLLOWING AMOUNTS:

(I)                                     TO THE SHAREHOLDER A WARRANT IN THE FORM
ATTACHED HERETO AS EXHIBIT B.

(II)                                  TO THE SHAREHOLDER $750,000 PAYABLE IN
CASH BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED BY THE SHAREHOLDER.

(III)                               TO THE SHAREHOLDER TWENTY PERCENT (20%) OF
THE SURVIVING CORPORATION’S YEAR 1 EBITDA PAYABLE IN CASH BY WIRE TRANSFER TO
THE ACCOUNT DESIGNATED BY THE SHAREHOLDER.


(B)                                 YEAR 2 EARN-OUT PAYMENTS.  SUBJECT TO THE
SURVIVING CORPORATION’S GROSS REVENUE(S) EXCEEDING EIGHTY PERCENT (80%) OF
$8,900,000 AND THE SURVIVING CORPORATION’S EBITDA (THE “YEAR 2 EBITDA”),
EXCEEDING EIGHTY PERCENT (80%) OF $4,500,000 FOR THE TWELVE (12) MONTH PERIOD
FOLLOWING THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE (THE “YEAR 2 EARN-OUT
PERIOD”), PARENT SHALL PAY THE FOLLOWING AMOUNTS:

(I)                                      TO THE SHAREHOLDER A  WARRANT IN THE
FORM ATTACHED HERETO AS EXHIBIT C.

(II)                                  TO THE SHAREHOLDER $500,000 PAYABLE IN
CASH BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED BY THE SHAREHOLDER.

(III)                               TO THE SHAREHOLDER, A PRO RATA SHARE OF
TWENTY PERCENT (20%) OF THE SURVIVING CORPORATION’S YEAR 2 EBITDA PAYABLE IN
CASH BY WIRE TRANSFER TO THE ACCOUNT DESIGNATED BY THE SHAREHOLDER.


(C)                                  EQUITY EARN-OUT.   PARENT SHALL PROVIDE A
WARRANT TO THE SHAREHOLDER IN THE FORM ATTACHED HERETO AS EXHIBIT D.


(D)                                 EBITDA CALCULATIONS.  THE PARTIES AGREE
THAT, FOR THE PURPOSE OF COMPUTING THE EARN-OUT PAYMENTS, THE SURVIVING
CORPORATION SHALL BE CREDITED WITH THE ENTIRE REVENUE(S) OF THE SURVIVING
CORPORATION AND ITS AFFILIATES, INCLUDING REVENUES DERIVED FROM ANY JOINT
VENTURES, LICENSE AGREEMENTS OR PRODUCTS DEVELOPED OR CO-DEVELOPED BY THE
SURVIVING CORPORATION WITH PARENT OR ITS SUBSIDIARIES OR AFFILIATES, AND EBITDA
RECOGNIZED BY THE PARENT (AND/OR ITS SUBSIDIARIES AND OTHER AFFILIATES)
ASSOCIATED WITH EACH SUCH JOINT VENTURE, LICENSE AGREEMENT, PRODUCT, SERVICE
AND/OR SOLUTION DEVELOPED OR CO-DEVELOPED BY THE SURVIVING CORPORATION WITH THE
PARENT AND/OR ITS SUBSIDIARIES AND AFFILIATES.

1.14                           Employment Agreements. At the Effective Time, the
Surviving Corporation will offer employment to and will employ the senior
management team listed in Schedule 1.14 Part I (the “Senior Management Team”)
for a period of three (3) years under the terms and conditions of Senior
Management Employment Agreements, in the form set forth at Schedule 1.14 Part
II, such employment agreements to be executed concurrently with the Closing.

1.15                           Stock Options.  Parent will establish an
incentive stock option program with respect to shares of the Parent Common Stock
in which employees of the Surviving Corporation are eligible to participate (the
“ISO Plan”) and will use its best efforts to establish such ISO Plan

5


--------------------------------------------------------------------------------


within sixty (60) days of the Closing Date.  The attached Schedule 1.15 outlines
the Shareholder’s initial recommended allocation of the incentive stock option
pool to Company employees.  It is understood by the parties that such
recommendation shall require approval of the Parent’s Board of Directors and
that the Parent’s Board of Directors shall, in its sole discretion, finally
determine those Surviving Corporation employees to whom incentive stock options
will be granted.

1.16                           Company Audit and CPA Expenses.  Notwithstanding
the terms contained herein, the Surviving Corporation shall pay up to $150,000
in PCAOB Audit expenses associated with the Company’s PCAOB Audit, incurred by
the Company at, or prior to, Closing (the “Audit Expense Cap”).  Any amounts
owed by the Surviving Corporation for the PCAOB Audit in excess of the Audit
Expense Cap shall be (i) deducted from the cash component of the Merger
Consideration at Closing and (ii) promptly thereafter paid by the Surviving
Corporation to the audit firm providing the PCAOB Audit.

1.17                           Billing Dispute Resolution.  Notwithstanding the
terms contained herein, the Surviving Corporation shall pay up to $400,000 (the
“Settlement Commitment”) to the DFSA, the GSA or other federal governmental
agency (as directed) arising out of or associated with settlement of a dispute
among Company, Navy CNIC, DFAS and GSA regarding services and the RAPID software
product provided by the Company to Navy CNIC (the “Navy Billing Dispute”)
incurred by the Company at, or prior to, Closing or by the Surviving Corporation
subsequent to the Closing.   Any amounts due or owed to DFAS, the GSA or other
federal government agency in respect of the Navy Billing Dispute that exceed the
Settlement Commitment shall be (i) deducted from the cash component of the
Merger Consideration at Closing and (ii) promptly thereafter paid by the
Surviving Corporation to GSA.   Notwithstanding any provisions of this section
to the contrary, in the event the Navy Billing Dispute is not fully and finally
resolved on or before the Closing Date, and in order that Closing occur in a
prompt and timely manner, on the Closing Date the Shareholder shall execute a
written commitment to the Surviving Corporation to tender within five (5) days
of demand from the Surviving Corporation such amount, in excess of the
Settlement Commitment, as may be required to be paid to DFAS, the GSA or other
federal governmental agency to satisfy the Navy Billing Dispute.

1.18                           Company Liabilities.  Notwithstanding the terms
contained herein, the Surviving Corporation shall assume an aggregate amount of
not greater than $50,000 in aggregate (x) short-term debt and long-term debt
plus (y) short-term debt, long-term debt, and other Company liabilities to
Shareholder and Affiliates of Shareholders, incurred by the Company at, or prior
to Closing.  Any liabilities in excess of such amount shall be (i) deducted from
the cash component of the Merger Consideration at Closing, and (ii) promptly
thereafter paid by the Surviving Corporation to the designated payee.

1.19                           Taking of Necessary Action; Further Action.  Each
of Parent, Merger Sub and the Company will take all such reasonable lawful
action as may be necessary or appropriate in order to effect the Merger in
accordance with this Agreement as promptly as practicable.  If, at any time
after the Effective Time, any such further action is necessary or desirable to
carry out the purposes of this Agreement and to vest the Surviving Corporation
with full right, title and possession to all the property, rights, privileges,
power and franchises of the Company and

6


--------------------------------------------------------------------------------


Merger Sub, the officers and directors of the Company and Merger Sub immediately
prior to the Effective Time are fully authorized in the name of their respective
corporations or otherwise to take, and will take, all such lawful and necessary
action

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE
COMPANY AND SHAREHOLDER

The Company and the Shareholder hereby represent and warrant, jointly and
severally, to Parent subject to such exceptions as are disclosed in the
corresponding Schedules with respect to specific sections of this Article 2 and
subject to the right of the Company and the Shareholder to update, revise,
supplement and/or correct such Schedules through the Closing Date, as follows:

2.1                                 Organization and Qualification.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Florida, and has full corporate power and authority to
conduct its business as now conducted and to own, use, license and lease its
Assets and Properties.  The Company holds no ownership or other interest in any
Subsidiary To the best of Shareholder’s knowledge, the Company is duly
qualified, licensed or admitted to do business and is in good standing in each
jurisdiction in which the ownership, use, licensing or leasing of its Assets and
Properties, or the conduct or nature of its business, makes such qualification,
licensing or admission necessary, except for such jurisdictions in which the
failure to be so qualified would not have a Material Adverse Effect on the
Company. Schedule 2.1(b) sets forth each jurisdiction where the Company is so
qualified, licensed or admitted to do business.

2.2                                 Authority Relative to this Agreement.  The
Company has full corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby, and the performance by the Company of its obligations
hereunder, have been duly and validly authorized by all necessary action by the
Board of Directors of the Company, and no other action on the part of the Board
of Directors of the Company is required to authorize the execution, delivery and
performance of this Agreement and the consummation by the Company of the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery hereof by Parent and Merger Sub, constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to the enforcement of creditors’ rights generally
and by general principles of equity.

2.3                                 Capital Stock.  As of the date hereof, the
authorized capital stock of the Company consists of 25,000 shares of Company
Common Stock, $0.01 par value per share, of which 100 shares are issued and
outstanding.  There are no options exercisable or convertible into shares of
Company Common Stock.  All of the issued and outstanding shares of Company
Common Stock are validly issued, fully paid and nonassessable, and have been
issued in compliance with all

7


--------------------------------------------------------------------------------


applicable federal, state and foreign securities Laws. Schedule I lists the name
and state of residence of each holder of Company Common Stock provided to the
Company by such holder and the number of shares of Company Common Stock held by
each such holder.  Except as disclosed in Schedule 2.3, there are no other
Equity Equivalents, commitments or agreements of any character (whether created
by statute, the Articles of Incorporation or Bylaws of the Company, or any
agreement or otherwise) to which the Company is a party or by which it is bound,
obligating the Company to issue, deliver, sell, repurchase or redeem, or cause
to be issued, delivered, sold, repurchased or redeemed, any shares of capital
stock of the Company or obligating the Company to grant, extend, accelerate the
vesting of, change the price or otherwise amend or enter into any such option,
warrant, call, right, commitment or agreement.  Except as set forth in Schedule
2.3(a), the Company is not a party or subject to any agreement or understanding,
and, to the Shareholder’s knowledge, there is no agreement, arrangement or
understanding between or among any Persons, which affects, restricts or relates
to voting, giving of written consents, dividend rights or transferability of
shares with respect to the shares of Company Common Stock, including without
limitation any voting trust agreement or proxy.

2.4                                 No Conflicts.  Except as set forth in
Schedule 2.4, the execution and delivery by the Company of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
and will not:


(A)                                  CONFLICT WITH OR RESULT IN A VIOLATION OR
BREACH OF ANY TERMS, CONDITIONS OR PROVISIONS OF THE ARTICLES OF INCORPORATION
OR BYLAWS, AS AMENDED, OR EQUIVALENT DOCUMENTS OF THE COMPANY EXCEPT FOR ANY OF
THE FOREGOING WHICH WOULD NOT REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL
ADVERSE EFFECT;


(B)                                 CONFLICT WITH OR RESULT IN A VIOLATION OR
BREACH OF ANY LAW OR ORDER BY WHICH ANY OF THE COMPANY’S ASSETS AND PROPERTIES
IS BOUND OR AFFECTED, EXCEPT WHICH WOULD NOT REASONABLY BE EXPECTED TO GIVE RISE
TO A MATERIAL ADVERSE EFFECT; OR


(C)                                  (I) CONFLICT WITH OR RESULT IN A VIOLATION
OR BREACH OF, (II) CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH OR WITHOUT
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, (III)
REQUIRE THE COMPANY TO OBTAIN ANY CONSENT, APPROVAL OR ACTION OF, MAKE ANY
FILING WITH OR GIVE ANY NOTICE TO ANY PERSON AS A RESULT OR UNDER THE TERMS OF,
(IV) RESULT IN OR GIVE TO ANY PERSON ANY RIGHT OF TERMINATION, CANCELLATION,
ACCELERATION OR MODIFICATION IN OR WITH RESPECT TO, (V) RESULT IN OR GIVE TO ANY
PERSON ANY ADDITIONAL RIGHTS OR ENTITLEMENT TO INCREASED, ADDITIONAL,
ACCELERATED OR GUARANTEED PAYMENTS OR PERFORMANCE UNDER, (VI) RESULT IN THE
CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE) ANY LIEN UPON
THE COMPANY OR ANY OF ITS ASSETS AND PROPERTIES UNDER OR (VII) RESULT IN THE
LOSS OF A MATERIAL BENEFIT UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF
ANY CONTRACT OR LICENSE TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY
OR ITS ASSETS AND PROPERTIES IS BOUND OR AFFECTED, EXCEPT (X) WHERE THE COMPANY
OR ANY OF ITS SUBSIDIARIES HAS OBTAINED OR WILL OBTAIN PRIOR TO THE CLOSING THE
NECESSARY WRITTEN AGREEMENTS, WAIVERS OR CONSENTS OF THE OTHER PARTIES TO ANY
COMPANY CONTRACTS OR LICENSES TO AVOID, RELEASE OR WAIVE ANY SUCH DEFAULT,
CONFLICT, BREACH, VIOLATION, TERMINATION, RIGHT TO TERMINATE OR ACCELERATE, OR
TRIGGERING OF PAYMENT WITH RESPECT TO SUCH COMPANY CONTRACTS OR LICENSES, OR (Y)
WHERE ANY SUCH DEFAULT, CONFLICT, BREACH, VIOLATION, TERMINATION, RIGHT TO
TERMINATE OR ACCELERATE, OR TRIGGERING OF PAYMENT WITH RESPECT TO SUCH COMPANY
CONTRACTS OR LICENSES WOULD NOT CONSTITUTE A MATERIAL ADVERSE EFFECT.

8


--------------------------------------------------------------------------------


2.5                                 Books and Records; Organizational
Documents.  The minute books, including the share registers, and other similar
records of the Company that have been provided or made available to Parent, its
representatives or its counsel prior to the execution of this Agreement, are
complete and correct in all material respects.  Such minute books contain a true
and complete record of all material actions taken at all meetings and by all
written consents in lieu of meetings of the directors, shareholders and
committees of the Board of Directors of the Company through the date hereof. 
The Company has delivered a true, correct and complete copy of its Articles of
Incorporation, as set forth in Schedule 2.5(a), and its Bylaws, as set forth in
Schedule 2.5(b), or other charter documents, as applicable, of the Company as
amended to date, to Parent.  To Shareholder’s knowledge, the Company is not in
violation of any provisions of its Articles of Incorporation.

2.6                                 Company Financial Statements.


(A)                                  THE COMPANY FINANCIALS, AS SET FORTH IN
SCHEDULE 2.6(A), HAVE BEEN DELIVERED TO THE PARENT.  THE COMPANY FINANCIALS
DELIVERED TO PARENT HAVE BEEN AUDITED BY A PUBLIC COMPANY ACCOUNTING OVERSIGHT
BOARD (“PCAOB”) REGISTERED AUDITOR AND, TO SHAREHOLDER’S KNOWLEDGE, WERE CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS AT THE DATES THEREOF.  THE COMPANY
FINANCIALS PRESENT FAIRLY AND ACCURATELY THE FINANCIAL CONDITION AND OPERATING
RESULTS OF THE COMPANY AS OF THE DATES AND DURING THE PERIODS INDICATED THEREIN,
SUBJECT, IN THE CASE OF ANY INTERIM FINANCIAL STATEMENTS, TO NORMAL YEAR-END
ADJUSTMENTS, WHICH ADJUSTMENTS WILL NOT BE MATERIAL IN AMOUNT OR SIGNIFICANCE
AND EXCEPT THAT ANY INTERIM FINANCIAL STATEMENTS MAY NOT CONTAIN FOOTNOTES. 
EXCEPT FOR THE NAVY BILLING DISPUTE AND AS SET FORTH IN SCHEDULE 2.6(A), SINCE
THE FINANCIAL STATEMENT DATE, THERE HAS BEEN NO CHANGE IN ANY ACCOUNTING
POLICIES, PRINCIPLES, METHODS OR PRACTICES, INCLUDING ANY CHANGE WITH RESPECT TO
RESERVES (WHETHER FOR BAD DEBTS, CONTINGENT LIABILITIES OR OTHERWISE), OF THE
COMPANY THAT WOULD BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(B)                                 NEITHER THE COMPANY NOR, TO THE KNOWLEDGE OF
THE SHAREHOLDER, THE COMPANY’S INDEPENDENT AUDITORS HAS IDENTIFIED OR BEEN MADE
AWARE OF (I) ANY FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES THE MANAGEMENT OF
THE COMPANY OR OTHER EMPLOYEES OF THE COMPANY WHO HAVE A ROLE IN THE PREPARATION
OF FINANCIAL STATEMENTS OR THE INTERNAL ACCOUNTING CONTROLS UTILIZED BY THE
COMPANY OR (II) ANY CLAIM OR ALLEGATION REGARDING ANY OF THE FOREGOING.

(c)                                  The Company has maintained and utilized an
information system and set of financial and accounting tools that have
substantiated the information gathered in connection with the preparation of the
Company Financials in accordance with GAAP, including policies and procedures
that the Company deems appropriate for a company of its size that:  a) require
the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and disposition of the assets of the company, b)
provide reasonable assurances that the transactions are recorded as necessary to
permit the preparation of financial statements in accordance with GAAP, and that
receipts and expenditures of the Company are being made with appropriate
authorizations of management and the Board of Directors of the Company and c)
provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the assets of the Company,
except where the failure to maintain or utilize any of the foregoing would not
reasonably be expected to give rise to a Material Adverse Effect.

9


--------------------------------------------------------------------------------


2.7                                 Absence of Changes.  Since the Financial
Statement Date, other than the Navy Billing Dispute, there has not been any
Material Adverse Change in the Business or Condition of the Company or any
occurrence or event, which, individually or in the aggregate could be reasonably
expected to have any Material Adverse Change in the Business or Condition of the
Company.  In addition, without limiting the foregoing, except as expressly
contemplated hereby, there has not occurred, on the part of the Company, during
the period commencing on the Financial Statement Date and terminating on the
date hereof:


(A)                                  EXCEPT WITH RESPECT TO THE FACILITY LEASE
DISCLOSED ON SCHEDULE 2.29, THE ENTERING INTO OF ANY CONTRACT, COMMITMENT OR
TRANSACTION OR THE INCURRENCE OF ANY LIABILITIES OUTSIDE OF THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(B)                                 THE ENTERING INTO OF ANY CONTRACT IN
CONNECTION WITH ANY TRANSACTION INVOLVING A BUSINESS COMBINATION OTHER THAN THIS
AGREEMENT AND THE TRANSACTIONS RELATED TO THE MERGER;


(C)                                  THE ALTERATION, OR ENTERING INTO OF ANY
CONTRACT OR OTHER COMMITMENT TO ALTER, ITS INTEREST IN ANY PERSON IN WHICH THE
COMPANY DIRECTLY OR INDIRECTLY HOLDS A GREATER THAN 1% INTEREST ON THE DATE
HEREOF;


(D)                                 THE ENTERING INTO OF ANY STRATEGIC ALLIANCE,
JOINT DEVELOPMENT OR JOINT MARKETING CONTRACT OTHER THAN JOINT MARKETING OR
DEVELOPMENT EFFORTS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE
COMPANY’S PAST PRACTICE;


(E)                                  ANY MATERIAL AMENDMENT OR OTHER
MODIFICATION (OR AGREEMENT TO DO SO), EXCEPT IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH THE COMPANY’S PAST PRACTICE, OR VIOLATION OF A MATERIAL TERM OF,
ANY OF THE CONTRACTS SET FORTH OR DESCRIBED HEREIN;


(F)                                    THE ENTERING INTO OF ANY MATERIAL
TRANSACTION WITH ANY OFFICER, DIRECTOR, SHAREHOLDER, AFFILIATE OR ASSOCIATE OF
THE COMPANY, OTHER THAN PURSUANT TO ANY CONTRACT IN EFFECT ON THE FINANCIAL
STATEMENT DATE AND DISCLOSED TO PARENT PURSUANT TO THE SCHEDULES OR OTHERWISE
CONTEMPLATED BY THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT RELATED TO THIS
AGREEMENT;


(G)                                 THE ENTERING INTO OR AMENDMENT OF ANY
CONTRACT PURSUANT TO WHICH ANY OTHER PERSON IS GRANTED MANUFACTURING, MARKETING,
DISTRIBUTION, LICENSING OR SIMILAR RIGHTS OF ANY TYPE OR SCOPE WITH RESPECT TO
ANY PRODUCTS OF THE COMPANY OR COMPANY INTELLECTUAL PROPERTY OTHER THAN AS
CONTEMPLATED BY THE CONTRACTS OR LICENSES OF THE COMPANY DISCLOSED HEREIN OR
OTHERWISE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST
PRACTICE OR WHICH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT;


(H)                                 TO THE SHAREHOLDER’S KNOWLEDGE, THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING OTHER THAN ANY ACTION OR PROCEEDING
ARISING OUT OF THE NAVY BILLING DISPUTE;


(I)                                     EXCEPT AS SET FORTH IN SCHEDULE 2.7(I),
THE DECLARATION, SETTING ASIDE OR PAYMENT OF ANY DIVIDENDS ON OR MAKING OF ANY
OTHER DISTRIBUTIONS (WHETHER IN CASH, STOCK OR PROPERTY) IN RESPECT OF ANY
COMPANY COMMON STOCK, OR ANY SPLIT, COMBINATION OR RECLASSIFICATION OF ANY
SHARES OF COMPANY COMMON STOCK OR ISSUANCE OR AUTHORIZATION OF THE

10


--------------------------------------------------------------------------------



ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN LIEU OF OR IN SUBSTITUTION
FOR SHARES OF COMPANY COMMON STOCK, OR THE REPURCHASE, REDEMPTION OR OTHER
ACQUISITION, DIRECTLY OR INDIRECTLY, OF ANY SHARES OF COMPANY COMMON STOCK BY
THE COMPANY EXCEPT FOR REPURCHASES OF SHARES OF COMPANY COMMON STOCK UPON
TERMINATION OF EMPLOYMENT;


(J)                                     EXCEPT AS SET FORTH IN SCHEDULE 2.7(J),
THE ISSUANCE, GRANT, DELIVERY, SALE OR AUTHORIZATION OF OR PROPOSAL TO ISSUE,
GRANT, DELIVER OR SELL, OR PURCHASE OR PROPOSAL TO PURCHASE, ANY SHARES OF
COMPANY COMMON STOCK OR MODIFICATION OR AMENDMENT OF THE RIGHTS OF ANY HOLDER OF
ANY OUTSTANDING SHARES OF COMPANY COMMON STOCK, NOR HAVE THERE BEEN ANY
AGREEMENTS, ARRANGEMENTS, PLANS OR UNDERSTANDINGS WITH RESPECT TO ANY SUCH
MODIFICATION OR AMENDMENT EXCEPT AS CONTEMPLATED BY THIS AGREEMENT;


(K)                                  EXCEPT AS SET FORTH IN SCHEDULE 2.7(K), ANY
AMENDMENTS TO THE COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS;


(L)                                     ANY TRANSFER (BY WAY OF A LICENSE OR
OTHERWISE) TO ANY PERSON OF RIGHTS TO ANY COMPANY INTELLECTUAL PROPERTY OTHER
THAN NON-EXCLUSIVE TRANSFERS TO THE COMPANY’S CUSTOMERS, DISTRIBUTORS OR OTHER
LICENSEES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST
PRACTICE;


(M)                               TO THE SHAREHOLDER’S KNOWLEDGE, ANY
DISPOSITION OR SALE OF, WAIVER OF RIGHTS TO, LICENSE OR LEASE OF, OR INCURRENCE
OF ANY LIEN ON, ANY ASSETS AND PROPERTIES (INCLUDING COMPANY INTELLECTUAL
PROPERTY) OF THE COMPANY, OTHER THAN DISPOSITIONS OF INVENTORY, OR LICENSES OF
PRODUCTS TO PERSONS IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY CONSISTENT
WITH THE COMPANY’S PAST PRACTICE;


(N)                                 ANY PURCHASE OR LEASE OF ANY ASSETS AND
PROPERTIES OF ANY PERSON OR THE MAKING OF ANY CAPITAL EXPENDITURES, LEASE
COMMITMENTS OR OTHER CAPITAL COMMITMENTS BY THE COMPANY OTHER THAN ACQUISITIONS
OF INVENTORY, LEASING OF OFFICE SPACE, OR LICENSES OF PRODUCTS, IN THE ORDINARY
COURSE OF BUSINESS OF THE COMPANY, CONSISTENT WITH COMPANY’S PAST PRACTICE AND
IN AN AMOUNT NOT IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000) UNLESS
OTHERWISE APPROVED BY PARENT;


(O)                                 THE MAKING OF ANY CAPITAL EXPENDITURES OR
COMMITMENTS BY THE COMPANY FOR ADDITIONS TO PROPERTY, PLANT OR EQUIPMENT OF THE
COMPANY CONSTITUTING CAPITAL ASSETS INDIVIDUALLY OR IN THE AGGREGATE IN AN
AMOUNT EXCEEDING TWENTY-FIVE THOUSAND DOLLARS ($25,000) EXCEPT IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(P)                                 EXCEPT AS SET FORTH IN SCHEDULE 2.7(P), THE
WRITE-OFF OR WRITE-DOWN OR MAKING OF ANY DETERMINATION TO WRITE OFF OR
WRITE-DOWN, OR REVALUE, ANY OF THE ASSETS AND PROPERTIES OF THE COMPANY, OR
CHANGE IN ANY RESERVES OR LIABILITIES ASSOCIATED THEREWITH;


(Q)                                 EXCEPT AS SET FORTH IN SCHEDULE 2.7(Q), THE
PAYMENT, DISCHARGE OR SATISFACTION OF ANY MATERIAL CLAIM OR LIABILITY, OTHER
THAN THE PAYMENT, DISCHARGE OR SATISFACTION IN THE ORDINARY COURSE OF BUSINESS
OF LIABILITIES REFLECTED OR RESERVED AGAINST IN THE COMPANY FINANCIALS OR
INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS SINCE THE FINANCIAL
STATEMENT DATE;

11


--------------------------------------------------------------------------------



(R)                                    EXCEPT AS SET FORTH IN SCHEDULE 2.7(R),
THE FAILURE TO PAY OR OTHERWISE SATISFY MATERIAL LIABILITIES OF THE COMPANY OR
ITS SUBSIDIARIES WHEN DUE;


(S)                                  THE INCURRENCE OF ANY INDEBTEDNESS OR
GUARANTEE OF ANY SUCH INDEBTEDNESS OR ISSUANCE OR SALE OF ANY DEBT SECURITIES OF
THE COMPANY OR GUARANTEE OF ANY DEBT SECURITIES OF OTHERS, EXCEPT AS OTHERWISE
INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS;


(T)                                    THE GRANT OF ANY SEVERANCE OR TERMINATION
PAY TO ANY DIRECTOR, OFFICER EMPLOYEE OR CONSULTANT, EXCEPT PAYMENTS MADE AS
REQUIRED BY LAW OR PURSUANT TO WRITTEN CONTRACTS OUTSTANDING ON THE DATE HEREOF,


(U)                                 EXCEPT AS SET FORTH IN SCHEDULE 2.7(U), A
CHANGE TO SALARY, RATE OF COMMISSIONS, RATE OF CONSULTING FEES OR ANY OTHER
COMPENSATION OF ANY CURRENT OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE,
INDEPENDENT CONTRACTOR OR CONSULTANT OF THE COMPANY EXCEPT IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(V)                                 EXCEPT AS SET FORTH IN SCHEDULE 2.7(V), THE
PAYMENT OF ANY CONSIDERATION OF ANY NATURE WHATSOEVER (OTHER THAN, IN THE
ORDINARY COURSE OF BUSINESS, SALARY, BONUS, COMMISSIONS OR CONSULTING FEES AND
CUSTOMARY BENEFITS AND OUT OF POCKET EXPENSES PAID TO ANY CURRENT OR FORMER
OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE OR CONSULTANT OF THE COMPANY) TO ANY
CURRENT OR FORMER OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE, INDEPENDENT
CONTRACTOR OR CONSULTANT OF THE COMPANY;


(W)                               THE ESTABLISHMENT OR MODIFICATION OF (I)
TARGETS, GOALS OR SIMILAR PROVISIONS UNDER ANY EMPLOYMENT CONTRACT OR OTHER
EMPLOYEE COMPENSATION ARRANGEMENT OR INDEPENDENT CONTRACTOR CONTRACT OR OTHER
COMPENSATION ARRANGEMENT OR (II) SALARY RANGES, INCREASED GUIDELINES OR SIMILAR
PROVISIONS IN RESPECT OF ANY EMPLOYMENT CONTRACT OR OTHER EMPLOYEE COMPENSATION
ARRANGEMENT OR INDEPENDENT CONTRACTOR CONTRACT OR OTHER COMPENSATION
ARRANGEMENT, EXCEPT FOR THOSE MADE IN THE ORDINARY COURSE OF THE COMPANY’S
BUSINESS;


(X)                                   THE ADOPTION, ENTERING INTO, AMENDMENT,
MODIFICATION OR TERMINATION (PARTIAL OR COMPLETE) OF ANY BENEFIT PLAN;


(Y)                                 THE PAYMENT OF ANY DISCRETIONARY OR STAY
BONUS EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S
PAST PRACTICE;


(Z)                                   THE MAKING OR CHANGING OF ANY ELECTION IN
RESPECT OF TAXES, ADOPTION OR CHANGE IN ANY ACCOUNTING METHOD IN RESPECT OF
TAXES, THE ENTERING INTO OF ANY TAX ALLOCATION AGREEMENT, TAX SHARING AGREEMENT,
TAX INDEMNITY AGREEMENT OR CLOSING AGREEMENT, SETTLEMENT OR COMPROMISE OF ANY
CLAIM OR ASSESSMENT IN RESPECT OF TAXES, OR CONSENT TO ANY EXTENSION OR WAIVER
OF THE LIMITATION PERIOD APPLICABLE TO ANY CLAIM OR ASSESSMENT IN RESPECT OF
TAXES WITH ANY TAXING AUTHORITY OR OTHERWISE, EXCEPT FOR ANY OF THE FOREGOING
WHICH WOULD NOT REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE
EFFECT;


(AA)                            EXCEPT AS SET FORTH IN SCHEDULE 2.7(AA), THE
MAKING OF ANY CHANGE IN THE ACCOUNTING POLICIES, PRINCIPLES, METHODS, PRACTICES
OR PROCEDURES OF THE COMPANY (INCLUDING WITHOUT LIMITATION FOR BAD DEBTS,
CONTINGENT LIABILITIES OR OTHERWISE, RESPECTING CAPITALIZATION OR EXPENSE OF
RESEARCH AND DEVELOPMENT EXPENDITURES, DEPRECIATION OR AMORTIZATION RATES OR
TIMING

12


--------------------------------------------------------------------------------



OF RECOGNITION OF INCOME AND EXPENSE), EXCEPT FOR ANY OF THE FOREGOING WHICH
WOULD NOT REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT;


(BB)                          OTHER THAN IN THE ORDINARY COURSE OF THE COMPANY’S
BUSINESS, THE MAKING OF ANY REPRESENTATION OR PROPOSAL TO, OR ENGAGEMENT IN
SUBSTANTIVE DISCUSSIONS WITH, ANY OF THE HOLDERS (OR THEIR REPRESENTATIVES) OF
ANY INDEBTEDNESS, OR TO OR WITH ANY PARTY WHICH HAS ISSUED A LETTER OF CREDIT
WHICH BENEFITS THE COMPANY;


(CC)                            THE COMMENCEMENT OR TERMINATION OF, OR CHANGE
IN, ANY LINE OF BUSINESS OF THE COMPANY OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS;


(DD)                          THE CANCELLATION, AMENDMENT OR FAILURE TO RENEW
ANY INSURANCE POLICY OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE, OR FAILURE TO USE COMMERCIALLY REASONABLE EFFORTS TO GIVE
ALL NOTICES AND PRESENT ALL CLAIMS UNDER ALL SUCH POLICIES IN A TIMELY FASHION,
EXCEPT FOR ANY OF THE FOREGOING WHICH DO NOT GIVE RISE TO A MATERIAL ADVERSE
EFFECT;


(EE)                            ANY AMENDMENT, FAILURE TO RENEW, OR FAILURE TO
USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN, ITS EXISTING APPROVALS OR
FAILURE TO OBSERVE ANY LAW OR ORDER APPLICABLE TO THE CONDUCT OF THE BUSINESS OF
THE COMPANY OR THE ASSETS AND PROPERTIES OF THE COMPANY, EXCEPT FOR ANY OF THE
FOREGOING WHICH WOULD NOT REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL
ADVERSE EFFECT;


(FF)                                TO SHAREHOLDER’S KNOWLEDGE, ANY FAILURE TO
PAY OR OTHERWISE SATISFY ANY OBLIGATIONS TO PROCURE, MAINTAIN, RENEW, EXTEND OR
ENFORCE ANY COMPANY INTELLECTUAL PROPERTY, INCLUDING, BUT NOT LIMITED TO,
SUBMISSION OF REQUIRED DOCUMENTS OR FEES DURING THE PROSECUTION OF PATENT,
TRADEMARK OR OTHER APPLICATIONS FOR REGISTERED INTELLECTUAL PROPERTY RIGHTS
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS OR WHICH WOULD NOT REASONABLY BE
EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT;


(GG)                          ANY PHYSICAL DAMAGE, DESTRUCTION OR OTHER CASUALTY
LOSS (WHETHER OR NOT COVERED BY INSURANCE) AFFECTING ANY OF THE REAL OR PERSONAL
PROPERTY OR EQUIPMENT OF THE COMPANY INDIVIDUALLY OR IN THE AGGREGATE IN AN
AMOUNT EXCEEDING FIFTEEN THOUSAND DOLLARS ($15,000);


(HH)                          THE REPURCHASE, CANCELLATION OR MODIFICATION OF
THE TERMS OF ANY COMPANY COMMON STOCK, OR OTHER FINANCIAL INSTRUMENT THAT
DERIVES THE MAJORITY OF ITS VALUE FROM ITS CONVERTIBILITY INTO COMPANY COMMON
STOCK, OTHER THAN TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS
AND PURSUANT TO CONTRACTUAL PROVISIONS IN EFFECT AT THE DATE OF THIS AGREEMENT;
OR


(II)                                  ANY ENTERING INTO ANY AGREEMENT TO DO ANY
OF THE FOREGOING.

2.8                                 No Undisclosed Liabilities.  Except for the
Navy Billing Dispute and as set forth in Schedule 2.8, the Company has no
obligations or liabilities of any nature (matured or unmatured, fixed or
contingent) other than (i) those set forth or reserved against in the Company
Financials, (ii) those incurred in connection with this Agreement or the
transactions

13


--------------------------------------------------------------------------------


contemplated hereby, (iii) those incurred in the ordinary course of business
consistent with the Company’s past practice, and (iv) those set forth in this
Agreement or the Schedules hereto.

2.9                                 Restrictions on Business Activities.  Except
as set forth in Schedule 2.9, there is no agreement or Order binding upon the
Company, or any of its assets or properties which has had or could reasonably be
expected to have the effect of prohibiting or impairing any current or future
business practice of the Company, any acquisition of property by the Company or
the conduct of business by the Company as currently conducted or as proposed to
be conducted by the Company other than in the ordinary course of business or
which would not reasonably be expected to give rise to a Material Adverse
Effect.

2.10                           Taxes.


(A)                                  THE COMPANY HAS TIMELY FILED AND PAID ANY
TAXES DUE THROUGH THE TAX YEAR ENDED DECEMBER 31, 2005 AND THROUGH TAX YEAR
ENDED DECEMBER 31, 2006.  THE COMPANY HAS PREPARED AND MAINTAINED ADEQUATE
RECORDS SO AS TO FACILITATE THE PROMPT FILING OF TAX RETURNS WHEN THEY BECOME
DUE.


(B)                                 THE COMPANY HAS NOT INCURRED ANY MATERIAL
LIABILITY FOR TAXES OTHER THAN AS REFLECTED ON THE COMPANY FINANCIALS.  THE
UNPAID TAXES OF THE COMPANY (I) DID NOT, AS OF THE MOST RECENT FISCAL MONTH END,
EXCEED BY ANY MATERIAL AMOUNT THE RESERVE FOR LIABILITY FOR INCOME TAX (OTHER
THAN THE RESERVE FOR DEFERRED TAXES ESTABLISHED TO REFLECT TIMING DIFFERENCES
BETWEEN BOOK AND TAX INCOME) SET FORTH ON THE FACE OF THE COMPANY’S MOST RECENT
BALANCE SHEET AND (II) WILL NOT, TO SHAREHOLDER’S KNOWLEDGE, EXCEED BY ANY
MATERIAL AMOUNT THAT RESERVE AS ADJUSTED FOR OPERATIONS AND TRANSACTIONS THROUGH
THE CLOSING DATE.


(C)                                  THE COMPANY IS NOT PRESENTLY A PARTY TO ANY
AGREEMENT EXTENDING THE TIME WITHIN WHICH TO FILE ANY TAX RETURN.  TO
SHAREHOLDER’S KNOWLEDGE, NO CLAIM HAS EVER BEEN MADE BY A TAXING AUTHORITY OF
ANY JURISDICTION IN WHICH THE COMPANY DOES NOT FILE TAX RETURNS THAT IT IS OR
MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION.


(D)                                 TO SHAREHOLDER’S KNOWLEDGE, THE COMPANY OR
ITS AGENTS, IF APPLICABLE, HAVE COLLECTED OR WITHHELD ALL AMOUNTS REQUIRED TO BE
COLLECTED OR WITHHELD BY IT ON ACCOUNT OF TAXES OR OTHERWISE, AND HAVE REMITTED
THE SAME TO THE APPROPRIATE GOVERNMENTAL AUTHORITY IN THE MANNER AND WITHIN THE
TIME REQUIRED UNDER ANY APPLICABLE LEGISLATION OR, IF IT IS NOT YET DUE, HAVE
SET IT ASIDE IN APPROPRIATE ACCOUNTS FOR PAYMENT WHEN DUE.


(E)                                  THE SHAREHOLDER DOES NOT HAVE KNOWLEDGE OF
ANY ACTIONS BY ANY TAXING AUTHORITY IN CONNECTION WITH ASSESSING A MATERIAL
AMOUNT OF ADDITIONAL TAXES AGAINST AND IN RESPECT OF THE COMPANY FOR ANY PAST
PERIOD.  THERE IS NO DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY OF THE
COMPANY (I) THREATENED, CLAIMED OR RAISED BY ANY TAXING AUTHORITY AND (II) OF
WHICH THE COMPANY IS AWARE.  THERE ARE NO LIENS FOR TAXES UPON THE ASSETS AND
PROPERTIES OF THE COMPANY OTHER THAN LIENS FOR TAXES NOT YET DUE OR WHICH ARE
BEING CONTESTED BY THE COMPANY IN GOOD FAITH.


(F)                                    THERE ARE NO OUTSTANDING AGREEMENTS OR
WAIVERS EXTENDING THE STATUTORY PERIOD OF LIMITATION APPLICABLE TO ANY TAX
RETURNS REQUIRED TO BE FILED BY, OR WHICH INCLUDE OR ARE

14


--------------------------------------------------------------------------------



TREATED AS INCLUDING, THE COMPANY WITH RESPECT TO ANY TAX ASSESSMENT OR
DEFICIENCY AFFECTING THE COMPANY.


(G)                                 THE COMPANY HAS NOT RECEIVED ANY WRITTEN
RULING RELATED TO TAXES OR ENTERED INTO ANY AGREEMENT WITH A TAXING AUTHORITY
RELATING TO TAXES.


(H)                                 THE COMPANY HAS NO MATERIAL LIABILITY FOR
THE TAXES OF ANY PERSON OTHER THAN THE COMPANY OR (I) AS A TRANSFEREE OR
SUCCESSOR, OR (II) BY CONTRACT OR (III) OTHERWISE.


(I)                                     THE COMPANY HAS NOT AGREED TO MAKE AND
IS NOT REQUIRED TO MAKE ANY ADJUSTMENT UNDER SECTION 481 OR 263A OF THE CODE OR
ANY COMPARABLE PROVISION UNDER STATE LAWS BY REASON OF A CHANGE IN ACCOUNTING
METHOD OR AS A RESULT OF TRANSACTIONS OR EVENTS PRIOR TO THE DATE HEREOF.


(J)                                     THE COMPANY IS NOT A PARTY TO OR BOUND
BY ANY OBLIGATIONS UNDER ANY TAX SHARING, TAX ALLOCATION, TAX INDEMNITY OR
SIMILAR AGREEMENT OR ARRANGEMENT.


(K)                                  THE COMPANY IS NOT INVOLVED IN, SUBJECT TO,
OR A PARTY TO ANY JOINT VENTURE, PARTNERSHIP, CONTRACT OR OTHER ARRANGEMENT THAT
IS TREATED AS A PARTNERSHIP FOR FEDERAL, STATE, LOCAL OR FOREIGN INCOME TAX
PURPOSES.


(L)                                     THE COMPANY WAS NOT INCLUDED AND IS NOT
INCLUDIBLE IN THE TAX RETURN OF ANY PARENT CORPORATION OTHER THAN SUCH A RETURN
OF WHICH THE COMPANY IS THE COMMON PARENT CORPORATION.


(M)                               EXCEPT AS SET FORTH IN SCHEDULE 2.10(M), THE
COMPANY HAS NOT:

(I)                                     ACQUIRED OR HAD THE USE OF ANY PROPERTY
FROM A PERSON WITH WHOM IT WAS NOT DEALING AT ARM’S LENGTH OTHER THAN AT FAIR
MARKET VALUE; OR

(II)                                  DISPOSED OF ANY MATERIAL ASSET TO A PERSON
WITH WHOM IT WAS NOT DEALING AT ARM’S LENGTH FOR PROCEEDS LESS THAN THE FAIR
MARKET VALUE THEREOF.


(N)                                 THE COMPANY IS NOT NOR HAS IT EVER BEEN A
UNITED STATES REAL PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF SECTION
897(C)(1)(A)(II) OF THE CODE.


(O)                                 THE COMPANY IS NOT A PERSONAL HOLDING
COMPANY.


(P)                                 TO SHAREHOLDER’S KNOWLEDGE, THE COMPANY IS
IN FULL COMPLIANCE WITH ALL TERMS AND CONDITIONS OF ANY TAX EXEMPTIONS OR OTHER
TAX-SHARING AGREEMENT OR ORDER OF A FOREIGN GOVERNMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT HAVE ANY MATERIAL ADVERSE EFFECT
ON THE CONTINUED VALIDITY AND EFFECTIVENESS OF ANY SUCH TAX EXEMPTIONS OR OTHER
TAX-SHARING AGREEMENT OR ORDER.

2.11                           Legal Proceedings.


(A)                                  EXCEPT FOR THE NAVY BILLING DISPUTE AND AS
SET FORTH IN SCHEDULE 2.11:

15


--------------------------------------------------------------------------------


(I)                                     THERE ARE NO ACTIONS OR PROCEEDINGS
BROUGHT OR, TO THE KNOWLEDGE OF THE SHAREHOLDER, PENDING OR THREATENED AGAINST
THE COMPANY OR ITS ASSETS AND PROPERTIES;

(II)                                  THERE ARE NO FACTS OR CIRCUMSTANCES KNOWN
TO THE COMPANY THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY MATERIAL
ACTION OR PROCEEDING AGAINST THE COMPANY; AND

(III)                               THE SHAREHOLDER HAS NOT RECEIVED NOTICE OF,
AND DOES NOT OTHERWISE HAVE KNOWLEDGE OF, ANY ORDERS OUTSTANDING AGAINST THE
COMPANY.


(B)                                 PRIOR TO THE EXECUTION OF THIS AGREEMENT,
THE COMPANY HAS DELIVERED TO PARENT UPON PARENT’S WRITTEN REQUEST, ALL RESPONSES
OF COUNSEL FOR THE COMPANY TO AUDITOR’S REQUESTS FOR INFORMATION (TOGETHER WITH
ANY UPDATES PROVIDED BY SUCH COUNSEL) FOR THE LAST THREE (3) YEARS REGARDING
ACTIONS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE SHAREHOLDER,
THREATENED AGAINST, RELATING TO OR AFFECTING THE COMPANY.  SCHEDULE 2.11 SETS
FORTH ALL ACTIONS OR PROCEEDINGS AGAINST OR BY THE COMPANY DURING THE LAST THREE
(3) YEARS.

2.12                           Compliance With Laws and Orders.  To
Shareholder’s knowledge, the Company has not violated, and is not currently in
violation or default under, any material Law or Order applicable to the Company
or any of its Assets and Properties.

2.13                           Benefit Plans.  The Company has provided summary
information regarding its Benefit Plans to the Parent as set forth in Schedule
2.13.

2.14                           Title to Property.  The Company has good and
marketable title to all of its properties, interests in properties and assets,
real and personal, reflected in the Company Financials or acquired after the
Financial Statement Date (except properties, interests in properties and assets
sold or otherwise disposed of since the Financial Statement Date in the ordinary
course of business), or with respect to leased properties and assets, valid
leasehold interests in, free and clear of all mortgages, liens, pledges, charges
or encumbrances of any kind or character, except (i) the lien of current Taxes
not yet due and payable or which are being contested by the Company in good
faith, (ii) such imperfections of title, liens and easements as do not and will
not materially detract from or interfere with the use of the properties subject
thereto or affected thereby, or otherwise materially impair business operations
involving such properties, (iii) liens securing debt which is reflected on the
Company Financials and (iv) Liens listed on Schedule 2.14.  The property and
equipment of the Company that are used in the operations of its business are in
good operating condition subject to normal wear and tear.  All material
properties used in the operations of the Company are reflected in the Company
Financials.  The Company owns no real property.

2.15                           Intellectual Property    At the Effective Time,
Parent or Parent’s wholly owned subsidiary shall assign to the Surviving
Corporation all of its rights and interest in the Company Intellectual Property
as listed in Schedule II, which shall include but not be limited to the entries
listed on the Intangible Appraisers, Inc. valuation report dated November 9,
2006.


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 2.15(A),
THE COMPANY OWNS, OR IS LICENSED OR OTHERWISE POSSESSES LEGALLY ENFORCEABLE
RIGHTS TO USE, ALL INTELLECTUAL PROPERTY THAT IS USED OR

16


--------------------------------------------------------------------------------



CURRENTLY PROPOSED TO BE USED IN THE BUSINESS OF THE COMPANY AS CURRENTLY
CONDUCTED OR AS PRESENTLY PROPOSED BY THE COMPANY TO BE CONDUCTED IN THE
IMMEDIATE FUTURE.


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 2.15(B), THE
COMPANY HAS NOT (I) LICENSED ANY COMPANY INTELLECTUAL PROPERTY IN SOURCE CODE
FORM TO ANY THIRD PARTY OR (II) ENTERED INTO ANY EXCLUSIVE AGREEMENTS RELATING
TO ANY COMPANY INTELLECTUAL PROPERTY WITH ANY THIRD PARTY.


(C)                                  SCHEDULE 2.15(C) LISTS (I) ALL PATENTS AND
PATENT APPLICATIONS AND ALL REGISTERED TRADEMARKS, TRADE NAMES AND SERVICE
MARKS, REGISTERED COPYRIGHTS, DOMAIN NAMES, AND MASKWORKS, INCLUDED IN THE
COMPANY INTELLECTUAL PROPERTY, INCLUDING THE JURISDICTIONS IN WHICH EACH SUCH
INTELLECTUAL PROPERTY RIGHT HAS BEEN ISSUED OR REGISTERED OR IN WHICH ANY
APPLICATION FOR SUCH ISSUANCE AND REGISTRATION HAS BEEN FILED, (II) ALL
LICENSES, SUBLICENSES AND OTHER AGREEMENTS AS TO WHICH THE COMPANY IS A PARTY
AND PURSUANT TO WHICH ANY OTHER PERSON IS AUTHORIZED TO USE ANY INTELLECTUAL
PROPERTY, AND (III) ALL LICENSES, SUBLICENSES AND OTHER AGREEMENTS AS TO WHICH
THE COMPANY IS A PARTY AND PURSUANT TO WHICH THE COMPANY IS AUTHORIZED TO USE
ANY THIRD-PARTY INTELLECTUAL PROPERTY (“THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS”) WHICH ARE INCORPORATED IN, ARE, OR FORM A PART OF ANY COMPANY PRODUCT
OR WHICH ARE OTHERWISE USED (OR CURRENTLY PROPOSED TO BE USED) BY THE COMPANY IN
THE BUSINESS OF THE COMPANY AS CURRENTLY CONDUCTED OR AS PROPOSED TO BE
CONDUCTED BY THE COMPANY, OTHER THAN OFF-THE-SHELF SOFTWARE PROGRAMS LICENSED
UNDER STANDARD SHRINK WRAP LICENSE AGREEMENTS.


(D)                                 TO SHAREHOLDER’S KNOWLEDGE, NO PERSON
(INCLUDING EMPLOYEES AND FORMER EMPLOYEES OF THE COMPANY) IS INFRINGING,
MISAPPROPRIATING OR OTHERWISE MAKING ANY UNAUTHORIZED USE OR DISCLOSURE OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THE COMPANY OR ANY THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS TO THE EXTENT LICENSED BY OR THROUGH THE COMPANY.  THE COMPANY
HAS NOT ENTERED INTO ANY AGREEMENT TO INDEMNIFY ANY OTHER PERSON AGAINST ANY
CHARGE OF INFRINGEMENT OF ANY COMPANY INTELLECTUAL PROPERTY, EXCEPT AS SET FORTH
IN SCHEDULE 2.15(D).


(E)                                  TO SHAREHOLDER’S KNOWLEDGE, THE COMPANY IS
NOT, NOR WILL IT BE AS A RESULT OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT
OR THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, IN BREACH OF ANY
LICENSE, SUBLICENSE OR OTHER AGREEMENT RELATING TO THE COMPANY INTELLECTUAL
PROPERTY OR THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.


(F)                                    TO SHAREHOLDER’S KNOWLEDGE, ALL PATENTS,
REGISTERED TRADEMARKS, DOMAIN NAMES, SERVICE MARKS AND COPYRIGHTS HELD BY THE
COMPANY ARE VALID AND SUBSISTING, AND THE MARKETING, LICENSING OR SALE OF ITS
PRODUCTS, TO THE KNOWLEDGE OF THE SHAREHOLDER DOES NOT INFRINGE ANY PATENT,
TRADEMARK, SERVICE MARK, COPYRIGHT, TRADE SECRET OR OTHER PROPRIETARY RIGHT OF
ANY THIRD PARTY.  EXCEPT AS SET FORTH ON SCHEDULE 2.15(F), DURING THE LAST THREE
(3) YEARS, THE COMPANY (I) HAS NOT BEEN SUED IN ANY SUIT, ACTION OR PROCEEDING
WHICH INVOLVES A CLAIM OF INFRINGEMENT OF ANY PATENTS, TRADEMARKS, SERVICE
MARKS, COPYRIGHTS OR VIOLATION OF ANY TRADE SECRET OR OTHER PROPRIETARY RIGHT OF
ANY THIRD PARTY; AND (II) HAS NOT BROUGHT ANY ACTION, SUIT OR PROCEEDING FOR
INFRINGEMENT OF INTELLECTUAL PROPERTY OR BREACH OF ANY LICENSE OR AGREEMENT
INVOLVING INTELLECTUAL PROPERTY AGAINST ANY THIRD PARTY.


(G)                                 SUBSEQUENT TO JUNE 1, 2003, THE COMPANY HAS
SECURED VALID WRITTEN ASSIGNMENTS AND WAIVERS OF ANY RIGHTS FROM CONSULTANTS AND
EMPLOYEES WHO CONTRIBUTED TO THE CREATION OR DEVELOPMENT OF COMPANY INTELLECTUAL
PROPERTY OF THE RIGHTS TO SUCH CONTRIBUTIONS THAT

17


--------------------------------------------------------------------------------



THE COMPANY DOES NOT ALREADY OWN BY OPERATION OF LAW.  TO THE BEST OF
SHAREHOLDER’S KNOWLEDGE, PRIOR TO JUNE 1, 2003 INTELLECTUS, LLC HAD ALL OF THESE
FOREGOING RIGHTS.


(H)                                 THE COMPANY HAS TAKEN WHAT IT CONSIDERS TO
BE COMMERCIALLY REASONABLE AND APPROPRIATE STEPS TO PROTECT AND PRESERVE THE
CONFIDENTIALITY OF ALL COMPANY INTELLECTUAL PROPERTY NOT OTHERWISE PROTECTED BY
PATENTS, PATENT APPLICATIONS OR COPYRIGHT (“CONFIDENTIAL INFORMATION”).  ALL
USE, DISCLOSURE OR APPROPRIATION OF CONFIDENTIAL INFORMATION BY THE COMPANY BY
OR TO A THIRD PARTY HAS BEEN PURSUANT TO THE TERMS OF A WRITTEN AGREEMENT
BETWEEN THE COMPANY AND SUCH THIRD PARTY, EXCEPT WHERE THE FAILURE TO DO SO
WOULD NOT CONSTITUTE A MATERIAL ADVERSE EFFECT.

2.16                           Contracts.


(A)                                  SCHEDULE 2.16(A) CONTAINS A TRUE AND
COMPLETE LIST OF EACH OF THE MATERIAL CONTRACTS (TRUE AND COMPLETE COPIES OR, IF
NONE, REASONABLY COMPLETE AND ACCURATE WRITTEN DESCRIPTIONS OF WHICH, TOGETHER
WITH ALL AMENDMENTS AND SUPPLEMENTS THERETO AND ALL CONTINUING WAIVERS OF ANY
MATERIAL TERMS THEREOF, HAVE BEEN MADE AVAILABLE TO PARENT PRIOR TO THE
EXECUTION OF THIS AGREEMENT) OF THE COMPANY.  SCHEDULE 2.16(A) CONTAINS A TRUE
AND COMPLETE LIST OF EACH CONTRACT (DENOTED WITH AN ASTERISK) OF THE COMPANY NOT
TERMINABLE BY THE COMPANY UPON 30 DAYS (OR LESS) NOTICE BY THE COMPANY WITHOUT
PENALTY OR OBLIGATION TO MAKE PAYMENTS BASED ON SUCH TERMINATION.


(B)                                 EACH CONTRACT DISCLOSED IN SCHEDULE 2.16(A),
UNLESS OTHERWISE STATED THEREIN, IS IN FULL FORCE AND EFFECT AND CONSTITUTES, TO
SHAREHOLDER’S KNOWLEDGE, A LEGAL, VALID AND BINDING AGREEMENT, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, AND, TO THE KNOWLEDGE OF THE SHAREHOLDER, NO PARTY TO
SUCH CONTRACT IS, NOR HAS RECEIVED NOTICE THAT IT IS, IN VIOLATION OR BREACH OF
OR DEFAULT UNDER ANY SUCH CONTRACT (OR WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD BE IN VIOLATION OR BREACH OF OR DEFAULT UNDER ANY SUCH CONTRACT).


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 2.16(C),
THE COMPANY IS NOT A PARTY TO OR BOUND BY ANY CONTRACT THAT (I) AUTOMATICALLY
TERMINATES OR ALLOWS TERMINATION BY THE OTHER PARTY THERETO UPON CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR (II) CONTAINS ANY COVENANT OR
OTHER PROVISION WHICH LIMITS THE ABILITY OF THE COMPANY TO COMPETE WITH ANY
PERSON IN ANY LINE OF BUSINESS OR IN ANY AREA OR TERRITORY.

2.17                           Insurance.  The Company’s current insurance
policies, if any, are listed on Schedule 2.17.

2.18                           Affiliate Transactions.


(A)                                  EXCEPT AS DISCLOSED IN SCHEDULE 2.18(A) OR
AS OTHERWISE DISCLOSED OR DISCUSSED HEREIN OR CONTEMPLATED HEREBY, (I) THERE ARE
NO CONTRACTS OR LIABILITIES BETWEEN THE COMPANY, ON THE ONE HAND, AND (1) ANY
CURRENT OR FORMER OFFICER, DIRECTOR, SHAREHOLDER, OR TO THE KNOWLEDGE OF THE
SHAREHOLDER, ANY AFFILIATE OR ASSOCIATE OF THE COMPANY OR (2) ANY PERSON WHO, TO
THE KNOWLEDGE OF THE SHAREHOLDER, IS AN ASSOCIATE OF ANY SUCH OFFICER, DIRECTOR,
SHAREHOLDER OR AFFILIATE, ON THE OTHER HAND, (II) THE COMPANY DOES NOT PROVIDE
OR CAUSE TO BE PROVIDED ANY ASSETS, SERVICES OR FACILITIES TO ANY CURRENT OR
FORMER OFFICER, DIRECTOR, SHAREHOLDER, AFFILIATE OR ASSOCIATE OF THE COMPANY,
(III) NO CURRENT OR FORMER OFFICER, DIRECTOR, SHAREHOLDER, AFFILIATE OR

18


--------------------------------------------------------------------------------



ASSOCIATE OF THE COMPANY PROVIDES OR CAUSES TO BE PROVIDED ANY ASSETS, SERVICES
OR FACILITIES TO THE COMPANY AND (IV) THE COMPANY DOES NOT BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, ANY INVESTMENT ASSETS OF ANY CURRENT OR FORMER OFFICER,
DIRECTOR, SHAREHOLDER, AFFILIATE OR ASSOCIATE OF THE COMPANY.


(B)                                 EACH OF THE CONTRACTS AND LIABILITIES LISTED
IN SCHEDULE 2.18(A), IF ANY, WAS ENTERED INTO OR INCURRED, AS THE CASE MAY BE,
ON TERMS NO LESS FAVORABLE TO THE COMPANY (IN THE REASONABLE JUDGMENT OF THE
COMPANY) THAN IF SUCH CONTRACT OR LIABILITY WAS ENTERED INTO OR NEGOTIATED ON AN
ARM’S LENGTH BASIS ON COMPETITIVE TERMS.  ANY CONTRACT TO WHICH THE COMPANY IS A
PARTY AND IN WHICH ANY DIRECTOR OF THE COMPANY HAS A FINANCIAL INTEREST IN SUCH
CONTRACT WAS APPROVED IN ACCORDANCE WITH APPLICABLE LAW.

2.19                           Employees; Labor Relations.


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 2.19(A), TO
SHAREHOLDER’S KNOWLEDGE, THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL CURRENTLY APPLICABLE LAWS AND REGULATIONS RESPECTING EMPLOYMENT,
DISCRIMINATION IN EMPLOYMENT, TERMS AND CONDITIONS OF EMPLOYMENT, WAGES, HOURS
AND OCCUPATIONAL SAFETY AND HEALTH AND EMPLOYMENT PRACTICES, AND IS NOT ENGAGED
IN ANY MATERIAL RESPECT IN ANY UNFAIR LABOR PRACTICE EXCEPT WHERE NON-COMPLIANCE
WITH ANY OF THE FOREGOING BY THE COMPANY WILL NOT CONSTITUTE A MATERIAL ADVERSE
EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 2.19(A), TO SHAREHOLDER’S KNOWLEDGE,
THE COMPANY IS NOT LIABLE FOR ANY PAYMENT TO ANY TRUST OR OTHER FUND OR TO ANY
GOVERNMENTAL OR ADMINISTRATIVE AUTHORITY, WITH RESPECT TO EMPLOYMENT INSURANCE,
SOCIAL SECURITY, WORKERS COMPENSATION, HEALTH OR OTHER BENEFITS OR OBLIGATIONS
FOR EMPLOYEES (OTHER THAN ROUTINE PAYMENTS TO BE MADE IN THE NORMAL COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICE).  THERE ARE NO PENDING CLAIMS
AGAINST THE COMPANY UNDER ANY WORKERS COMPENSATION PLAN OR POLICY OR FOR LONG
TERM DISABILITY WHICH CONSTITUTES A MATERIAL ADVERSE EFFECT.  THERE ARE NO
CONTROVERSIES PENDING OR, TO THE KNOWLEDGE OF THE SHAREHOLDER, THREATENED,
BETWEEN THE COMPANY AND ANY OF ITS EMPLOYEES, WHICH CONTROVERSIES HAVE OR COULD
REASONABLY BE EXPECTED TO RESULT IN AN ACTION, SUIT, PROCEEDING, CLAIM,
ARBITRATION OR INVESTIGATION BEFORE ANY AGENCY, COURT OR TRIBUNAL, FOREIGN OR
DOMESTIC, WHICH, IN ANY OF THE FOREGOING CASES, CONSTITUTES A MATERIAL ADVERSE
EFFECT.  THE COMPANY IS NOT A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR
OTHER LABOR UNION CONTRACT NOR DOES THE COMPANY KNOW OF ANY ACTIVITIES OR
PROCEEDINGS OF ANY LABOR UNION TO ORGANIZE ANY SUCH EMPLOYEES.  TO SHAREHOLDER’S
KNOWLEDGE, NO EMPLOYEES OF THE COMPANY ARE IN VIOLATION OF ANY TERM OF ANY
EMPLOYMENT CONTRACT, PATENT DISCLOSURE AGREEMENT, NON-COMPETITION AGREEMENT, OR
ANY RESTRICTIVE COVENANT TO A FORMER EMPLOYER RELATING TO THE RIGHT OF ANY SUCH
EMPLOYEE TO BE EMPLOYED BY THE COMPANY BECAUSE OF THE NATURE OF THE BUSINESS
CONDUCTED OR PROPOSED TO BE CONDUCTED BY THE COMPANY OR TO THE USE OF TRADE
SECRETS OR PROPRIETARY INFORMATION OF OTHERS.  NO EMPLOYEES OF THE COMPANY HAVE
GIVEN NOTICE TO THE COMPANY, NOR IS THE COMPANY OTHERWISE AWARE, THAT ANY SUCH
EMPLOYEE INTENDS TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 2.19(B), ALL
EMPLOYEES OF THE COMPANY ARE TERMINABLE BY THE COMPANY UPON REASONABLE NOTICE IN
ACCORDANCE WITH APPLICABLE LAW.  SCHEDULE 2.19(B) SETS FORTH, INDIVIDUALLY AND
BY CATEGORY, THE NAME OF EACH OFFICER, EMPLOYEE AND CONSULTANT, TOGETHER WITH
SUCH PERSON’S POSITION OR FUNCTION, ANNUAL BASE SALARY OR WAGE AND ANY
INCENTIVE, SEVERANCE OR BONUS ARRANGEMENTS WITH RESPECT TO SUCH PERSON.  THE
COMPLETION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT RESULT IN
ANY PAYMENT OR INCREASED

19


--------------------------------------------------------------------------------



PAYMENT BECOMING DUE FROM THE COMPANY TO ANY OFFICER, DIRECTOR, OR EMPLOYEE OF,
OR CONSULTANT TO, THE COMPANY OTHER THAN AS SET FORTH IN ARTICLE 1 HEREOF.  TO
SHAREHOLDER’S KNOWLEDGE, THE COMPANY IS NOT A PARTY TO ANY AGREEMENT FOR THE
PROVISION OF LABOR FROM ANY OUTSIDE AGENCY THAT WOULD RESULT IN TREATMENT OF
SUCH PROVIDERS OF LABOR AS AN EMPLOYEE OF THE COMPANY.  TO SHAREHOLDER’S
KNOWLEDGE, THERE HAVE BEEN NO CLAIMS BY EMPLOYEES OF SUCH OUTSIDE AGENCIES, IF
ANY, WITH REGARD TO EMPLOYEES ASSIGNED TO WORK FOR THE COMPANY, AND NO CLAIMS BY
ANY GOVERNMENTAL AGENCY WITH REGARD TO SUCH EMPLOYEES.


(C)                                  EXCEPT AS DISCLOSED ON SCHEDULE 2.19(C),
DURING THE LAST THREE (3) YEARS, THERE HAVE BEEN NO FEDERAL OR STATE CLAIMS
BASED ON EMPLOYMENT EQUITY, SEX, SEXUAL OR OTHER HARASSMENT, AGE, DISABILITY,
RACE OR OTHER DISCRIMINATION OR COMMON LAW CLAIMS, INCLUDING CLAIMS OF WRONGFUL
DISMISSAL, SEVERANCE PAY, PAYMENT IN LIEU OF NOTICE OR BAD FAITH TERMINATION, BY
ANY EMPLOYEES OF THE COMPANY OR BY ANY OF THE EMPLOYEES PERFORMING WORK FOR THE
COMPANY BUT PROVIDED BY AN OUTSIDE EMPLOYMENT AGENCY, AND THERE ARE NO FACTS OR
CIRCUMSTANCES KNOWN TO THE COMPANY THAT COULD REASONABLY BE EXPECTED TO GIVE
RISE TO SUCH COMPLAINT OR CLAIM.


(D)                                 THE COMPANY HAS WRITTEN EMPLOYMENT POLICIES
AND/OR EMPLOYEE HANDBOOKS OR MANUALS TO THE EXTENT REQUIRED BY LAW.  TO THE
KNOWLEDGE OF THE SHAREHOLDER, NO OFFICER, EMPLOYEE OR CONSULTANT OF THE COMPANY
IS OBLIGATED UNDER ANY CONTRACT OR OTHER AGREEMENT OR SUBJECT TO ANY ORDER OR
LAW THAT WOULD INTERFERE WITH THE COMPANY’S BUSINESS AS CURRENTLY CONDUCTED.

2.20                           Environmental Matters.  The Company does not now
own, and has never owned, any fee simple interest in real property.

2.21                           Substantial Customers and Suppliers.  Schedule
2.21 lists the 15 largest customers of the Company, collectively, on the basis
of revenues collected or accrued for the most recent completed fiscal year. 
Schedule 2.21 also lists the 15 largest suppliers of the Company on the basis of
cost of goods or services purchased for the most recent fiscal year ended.  To
the knowledge of the Shareholder no such customer or supplier is threatened with
bankruptcy or insolvency.

2.22                           Accounts Receivable.  To Shareholder’s knowledge,
except as set forth in Schedule 2.22 the accounts and notes receivable of the
Company reflected on the Company Financials, and all accounts and notes
receivable arising subsequent to the Financial Statement Date, (a) arose from
bona fide sales transactions in the ordinary course of business, consistent with
past practice, and are payable on ordinary trade terms, (b) are legal, valid and
binding obligations of the respective debtors enforceable in accordance with
their respective terms, (c) are not subject to any valid set-off or counterclaim
and (d) do not represent obligations for goods sold on consignment, on approval
or on a sale-or-return basis or subject to any other repurchase or return
arrangement.

2.23                           Inventory.  The Company maintains inventory, as
listed in Schedule 2.23, to ensure the timely delivery of products sold to end
customers.  This inventory is maintained in storage facilities in and around
Reston, Virginia.  The Company also maintains small quantities of immaterial
office supplies inventory in its offices in Reston, Virginia and Charleston,
South Carolina.

20


--------------------------------------------------------------------------------


2.24                           Other Negotiations; Brokers; Third Party
Expenses.  Except as set forth in Schedule 2.24, neither the Company nor, to the
knowledge of the Shareholder, any of its Affiliates (nor any investment banker,
financial advisor, attorney, accountant or other Person retained by, and in
connection with its actions, for or on behalf of the Company or any such
Affiliate) (i) has entered into any Contract that conflicts with any of the
transactions contemplated by this Agreement or (ii) has entered into any
Contract or had any discussions with any Person regarding any transaction
involving the Company which could result in the Company’s being subject to any
claim for liability to said Person as a result of entering into this Agreement
or consummating the transactions contemplated hereby.  Without limiting the
foregoing, except as set forth in Schedule 2.24, no finder, broker, agent,
financial advisor, or other intermediary has acted on behalf of the Company in
connection with the Merger or the negotiation or consummation of this Agreement
or any of the transactions contemplated hereby.  Schedule 2.24 sets forth a
reasonable estimate of all Third Party Expenses expected to be incurred by the
Company through the Closing Date in connection with the negotiation of the terms
and conditions of this Agreement and the Closing of the transactions
contemplated hereby.

2.25                           Warranty Obligations; Maintenance Contracts.


(A)                                  SCHEDULE 2.25 SETS FORTH (A) A LIST OF ALL
FORMS OF WRITTEN WARRANTIES, GUARANTEES AND WRITTEN WARRANTY POLICIES OF THE
COMPANY IN RESPECT OF ANY OF THE COMPANY’S PRODUCTS AND SERVICES, WHICH ARE
CURRENTLY IN EFFECT (THE “WARRANTY OBLIGATIONS”), AND THE DURATION OF EACH SUCH
WARRANTY OBLIGATION, (B) EACH OF THE WARRANTY OBLIGATIONS WHICH IS SUBJECT TO
ANY DISPUTE OR, TO THE KNOWLEDGE OF THE SHAREHOLDER, THREATENED DISPUTE AND (C)
A BRIEF DESCRIPTION OF ANY CLAIMS DURING THE LAST THREE (3) YEARS MADE UNDER OR
WITH RESPECT TO WARRANTIES, GUARANTEES AND WARRANTY POLICIES OF OR RELATING TO
THE COMPANY’S PRODUCTS AND SERVICES.  TRUE AND CORRECT COPIES OF THE WARRANTY
OBLIGATIONS HAVE BEEN DELIVERED TO PARENT PRIOR TO THE EXECUTION OF THIS
AGREEMENT.  TO SHAREHOLDER’S KNOWLEDGE, THERE HAVE NOT BEEN ANY MATERIAL
DEVIATIONS FROM THE WARRANTY OBLIGATIONS, AND SALESPERSONS, EMPLOYEES AND AGENTS
OF THE COMPANY ARE NOT AUTHORIZED TO UNDERTAKE OBLIGATIONS TO ANY CUSTOMER OR
OTHER PERSON IN EXCESS OF SUCH WARRANTY OBLIGATIONS.  ALL PRODUCTS MANUFACTURED,
DESIGNED, LICENSED, LEASED, RENTED OR SOLD BY THE COMPANY (I) WERE, WHEN SOLD BY
THE COMPANY, FREE FROM MATERIAL DEFECTS IN CONSTRUCTION AND DESIGN AND (II)
SATISFY ANY AND ALL CONTRACT OR OTHER SPECIFICATIONS RELATED THERETO TO THE
EXTENT STATED IN WRITING IN SUCH CONTRACTS OR SPECIFICATIONS, IN EACH CASE, IN
ALL MATERIAL RESPECTS, IN EACH CASE OTHER THAN AS A RESULT OF SOFTWARE “BUGS”
THAT ARE REMEDIABLE IN THE ORDINARY COURSE WITHOUT MATERIAL COST TO THE COMPANY.


(B)                                 THE COMPANY HAS NO PREPAID MAINTENANCE
CONTRACTS.

2.26                           Foreign Corrupt Practices Act.  Neither the
Company, nor to the knowledge of the Shareholder, any agent, employee or other
Person acting on behalf of the Company has, directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, made any unlawful payment to
any government official or employee or to any political party or campaign from
corporate funds, violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, or made any bribe, rebate, payoff, influence payment, kickback
or other similar unlawful payment which will would reasonably be expected to
give rise to a Material Adverse Effect.

21


--------------------------------------------------------------------------------


2.27                           Financial Projections.  Any and all financial
projections discussed in presentations to investors, bankers and Parent, if any,
made by the Company with respect to the Company’s business were prepared for
internal use only.  The Company makes no representation or warranty of any kind
whatsoever regarding the accuracy of any such projections or as to whether any
such projections will be achieved, except that (i) all future payments to the
Shareholder, as outlined in Article 1 herein, are contingent on the Company
achieving such financial projections and (ii) the Company represents and
warrants that any such projections were prepared in good faith and were based on
assumptions believed by it to be reasonable at the time.

2.28                           Approvals.


(A)                                  NO APPROVALS OF GOVERNMENTAL OR REGULATORY
AUTHORITIES RELATING TO THE BUSINESS CONDUCTED BY THE COMPANY ARE REQUIRED TO BE
GIVEN TO OR OBTAINED BY THE COMPANY FROM ANY AND ALL GOVERNMENTAL OR REGULATORY
AUTHORITIES IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, EXCEPT (I) APPROVALS RELATED TO THE FILINGS CONTEMPLATED BY
SECTION 1.2 OR (II) WHERE THE FAILURE TO OBTAIN SUCH APPROVAL WOULD NOT
CONSTITUTE A MATERIAL ADVERSE EFFECT.


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 2.28(B), NO
NON-GOVERNMENTAL OR REGULATORY AUTHORITY APPROVALS ARE REQUIRED TO BE GIVEN TO
OR OBTAINED BY THE COMPANY FROM ANY THIRD PARTIES IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT WHERE
THE FAILURE TO OBTAIN SUCH APPROVALS WOULD NOT CONSTITUTE A MATERIAL ADVERSE
EFFECT.


(C)                                  TO SHAREHOLDER’S KNOWLEDGE, THE COMPANY HAS
OBTAINED ALL APPROVALS FROM GOVERNMENTAL OR REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THE BUSINESS CONDUCTED BY THE COMPANY IN THE MANNER AS IT IS CURRENTLY
BEING CONDUCTED, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH APPROVALS WOULD NOT
CONSTITUTE A MATERIAL ADVERSE EFFECT, AND, DURING THE LAST THREE (3) YEARS,
THERE HAS BEEN NO WRITTEN NOTICE RECEIVED BY THE COMPANY OF ANY VIOLATION OR
NON-COMPLIANCE WITH ANY SUCH APPROVALS.  ALL APPROVALS FROM GOVERNMENTAL OR
REGULATORY AUTHORITIES NECESSARY TO CONDUCT THE BUSINESS CONDUCTED BY THE
COMPANY AS IT IS CURRENTLY BEING CONDUCTED ARE SET FORTH IN SCHEDULE 2.28(C).

2.29                           Leases in Effect.  The Company has real property
leases or subleases, priced at market rates, as set forth in Schedule 2.29
relating to premises which accommodate not less than 35 employees in locations
within the Reston, Virginia and the Charleston, South Carolina metro areas.

2.30                           Disclosure.  To the Shareholder’s knowledge, no
representation or warranty contained in this Agreement or any related Schedule
or in any certificate, list or other writing furnished to Parent pursuant to any
provision of this Agreement (including the Company Financials and the notes
thereto) contains any untrue statement of a material fact or omits a material
fact necessary in order to make the statements herein or therein, in the light
of the circumstances under which they were made, not misleading.

22


--------------------------------------------------------------------------------


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby represent and warrant, jointly and severally, to
the Company and the Shareholder, subject to such exceptions as are disclosed in
the corresponding Schedules with respect to specific sections of this Article 3,
and subject to the right of the Parent and Merger Sub to update, revise,
supplement and/or correct such Schedules through the Closing Date, as follows:

3.1                                 Organization, Standing and Power.  Parent
and Merger Sub are each corporations duly organized, validly existing and in
good standing under the laws of the State of Nevada.  Parent and Merger Sub each
have the corporate power to own their properties and to carry on their business
as now being conducted and as proposed to be conducted and are duly qualified to
do business and are in good standing in each jurisdiction in which the
ownership, use, licensing or leasing of their Assets and Properties, or the
conduct or nature of their business, makes such qualification, licensing or
admission necessary, except for such failures to be so duly qualified, licensed
or admitted and in good standing that could not reasonably be expected to have a
material adverse effect on the Business or Condition of Parent or Merger Sub. 
Neither Parent nor Merger Sub is in violation of any of the provisions of its
Articles of Incorporation or Bylaws or any similar governing instruments or
agreements.

3.2                                 Capital Structure of Parent and Merger
Sub.          (a) The authorized capital stock of Parent consists of 800,000,000
shares of Parent Common Stock and 20,000,000 shares of Parent Preferred Stock,
all $0.001 par value per share, 10,000,000 shares of Parent Preferred Stock are
designated Series A Preferred Stock.  24,945,000 shares of Parent Common Stock
and 2,300,000 shares of Series A Preferred Stock, respectively, are issued and
outstanding as set forth in the Capitalization Table attached hereto and
incorporated herein as Schedule 3.2.  Other than as set forth on Schedule 3.2,
there are no shares of Parent Common Stock or Series A Preferred Stock
outstanding.  All outstanding shares of Parent Common Stock and Series A
Preferred Stock have been duly authorized, validly issued, fully paid and are
nonassessable and free of any liens or encumbrances other than any liens or
encumbrances created by or imposed upon the holders thereof.  Except as set
forth on Schedule 3.2(a), there are no existing options, warrants, calls,
convertible securities or commitments of any kind obligating the Parent to issue
any authorized and unissued Parent Common Stock or Series A Preferred Stock, nor
does Parent have any outstanding commitment or obligation to repurchase,
reacquire or redeem any of its outstanding capital stock. There are no stock
appreciation or similar rights to receive cash payment in respect or in lieu of
options to purchase shares of Parent Common Stock or Series A Preferred Stock or
otherwise.  Except as disclosed in Schedule 3.2(a), there are no voting trusts,
voting agreements, buy-sell agreements or other agreements or arrangements
affecting Parent Common Stock or Series A Preferred Stock.  The shares of Parent
Common Stock to be issued pursuant to the transactions contemplated herein will,
upon issuance pursuant to the terms hereof, be duly authorized, validly issued,
fully paid, and non-assessable shares of Parent Common Stock.   Parent has
delivered a true, correct and complete copy of its Articles of Incorporation, as
set forth in Schedule 3.2(a)(i), and its Bylaws, as set forth in Schedule
3.2(a)(ii), as amended to date, to Company.

23


--------------------------------------------------------------------------------


(b)  The authorized capital stock of Merger Sub consists solely of 1,000 shares
of Common Stock, $0.001 par value per share, of which 1,000 shares are issued
and outstanding and all of which are owned by Parent.  All issued and
outstanding shares of capital stock of Merger Sub have been duly authorized and
validly issued and are fully paid and are nonassessable and free of any liens or
encumbrances.  The Merger Sub has delivered a true, correct and complete copy of
its Articles of Incorporation, as set forth in Schedule 3.2(b)(i), and its
Bylaws, as set forth in Schedule 3.2(b)(ii),  as amended to date, to Company.

3.3                                 Authority.  Parent and Merger Sub each has
full corporate power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Parent and Merger Sub, and, assuming the due authorization,
execution and delivery hereof by the Company and the Shareholder, constitutes a
legal, valid and binding obligation of Parent and Merger Sub enforceable against
Parent and Merger Sub in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Laws relating to the
enforcement of creditors’ rights generally and by general principles of equity. 
Merger Sub has been recently formed for the purpose of effecting the Merger and
has not conducted any business except in connection with preparation for the
Merger.  Parent owns all of the issued and outstanding capital stock of Merger
Sub.  The execution, delivery and performance of each of this Agreement and any
agreements contemplated hereby to which it is a party have been duly authorized
by all necessary action on the part of each of Parent and Merger Sub, their
respective boards of directors, and the sole stockholder of Merger Sub.  A vote
of Parent’s stockholders will be required to approve the Merger and the related
transactions contemplated hereby.

3.4                                 Financial Statements of Parent.


(A)                                  ALL FINANCIAL STATEMENTS OF PARENT, AS SET
FORTH IN SCHEDULE 3.4(A) AND PROVIDED TO THE COMPANY AND TO THE SHAREHOLDER
(INCLUDING, IN EACH CASE, ANY NOTES THERETO), WERE PREPARED IN ACCORDANCE WITH
GAAP ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INDICATED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO), ARE CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS AND EACH PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL
POSITION AND RESULTS OF OPERATIONS OF PARENT AS AT THE RESPECTIVE DATES THEREOF
AND FOR THE RESPECTIVE PERIODS INDICATED THEREIN, EXCEPT AS OTHERWISE NOTED
THEREIN (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL AND RECURRING
IMMATERIAL YEAR-END ADJUSTMENTS).  THE PARENT’S CONSOLIDATED FINANCIAL
STATEMENTS HAVE BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. 
SINCE THE DATE OF THE LAST FINANCIAL STATEMENTS OF PARENT, THERE HAS BEEN NO
CHANGE IN ANY ACCOUNTING POLICIES, PRINCIPLES, METHODS OR PRACTICES, INCLUDING
ANY CHANGE WITH RESPECT TO RESERVES (WHETHER FOR BAD DEBTS, CONTINGENT
LIABILITIES OR OTHERWISE), OF PARENT.


(B)                                 EXCEPT AS AND TO THE EXTENT SET FORTH OR
RESERVED AGAINST ON THE CONSOLIDATED BALANCE SHEET OF PARENT, NONE OF PARENT OR
ANY SUBSIDIARY OF PARENT HAS ANY LIABILITIES OR OBLIGATIONS OF ANY NATURE
(WHETHER ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE) THAT WOULD BE REQUIRED TO
BE REFLECTED ON A BALANCE SHEET OR IN NOTES THERETO, EXCEPT FOR LIABILITIES OR
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE SINCE JANUARY 1, 2007.

24


--------------------------------------------------------------------------------


3.5                                 No Conflicts.  The consummation by the
Parent and Merger Sub of the transactions contemplated hereby do not and will
not:


(A)                                  CONFLICT WITH OR RESULT IN A VIOLATION OR
BREACH OF ANY TERMS, CONDITIONS OR PROVISIONS OF THE ARTICLES OF INCORPORATION
OR BYLAWS, AS AMENDED, OR EQUIVALENT DOCUMENTS OF THE PARENT AND MERGER SUB;


(B)                                 CONFLICT WITH OR RESULT IN A VIOLATION OR
BREACH OF ANY LAW OR ORDER APPLICABLE TO THE PARENT AND MERGER SUB OR BY WHICH
ANY OF THEIR ASSETS AND PROPERTIES ARE BOUND OR AFFECTED; OR


(C)                                  (I) CONFLICT WITH OR RESULT IN A VIOLATION
OR BREACH OF, (II) CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH OR WITHOUT
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, (III)
REQUIRE THE PARENT OR MERGER SUB TO OBTAIN ANY CONSENT, APPROVAL OR ACTION OF,
MAKE ANY FILING WITH OR GIVE ANY NOTICE TO ANY PERSON AS A RESULT OR UNDER THE
TERMS OF (EXCEPT FOR FILINGS WITH THE NEVADA SECRETARY OF STATE AND THE
SECURITIES AND EXCHANGE COMMISSION, AS NECESSITATED BY THIS TRANSACTION AND
DESCRIBED ON SCHEDULE 3.5(C), (IV) RESULT IN OR GIVE TO ANY PERSON ANY RIGHT OF
TERMINATION, CANCELLATION, ACCELERATION OR MODIFICATION IN OR WITH RESPECT TO,
(V) RESULT IN OR GIVE TO ANY PERSON ANY ADDITIONAL RIGHTS OR ENTITLEMENT TO
INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED PAYMENTS OR PERFORMANCE UNDER,
(VI) RESULT IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR
IMPOSE) ANY LIEN UPON THE PARENT OR MERGER SUB OR ANY OF THEIR ASSETS AND
PROPERTIES UNDER OR (VII) RESULT IN THE LOSS OF A MATERIAL BENEFIT UNDER, ANY OF
THE TERMS, CONDITIONS OR PROVISIONS OF ANY CONTRACT OR LICENSE TO WHICH THE
PARENT OR MERGER SUB ARE A PARTY OR BY WHICH THE PARENT OR MERGER SUB OR THEIR
ASSETS AND PROPERTIES ARE BOUND OR AFFECTED.

3.6                                 Books and Records; Organizational
Documents.  The minute books, including the share registers, and other similar
records of the Parent and Merger Sub have been provided or made available to
Company or its counsel prior to the execution of this Agreement, are complete
and correct in all material respects and have been maintained in accordance with
sound business practices.  Such minute books contain a true and complete record
of all material actions taken at all meetings and by all written consents in
lieu of meetings of the directors, shareholders and committees of the Board of
Directors of the Merger Sub through the date hereof.

3.7                               Restrictions on Business Activities.  There is
no agreement, judgment, injunction, Order or decree binding upon the Parent or
Merger Sub, or any of their Assets and Properties which has had or could
reasonably be expected to have the effect of prohibiting or impairing any
current or future business practice of the Parent or Merger Sub, respectively,
any acquisition of property by the Parent or Merger Sub or the conduct of
business by the Parent or Merger Sub as currently conducted or as proposed to be
conducted by the Parent or Merger Sub, directly related to this Agreement.

3.8                                 Taxes.


(A)                                  THE PARENT AND MERGER SUB HAVE, IF REQUIRED
BY STATUTES, PROPERLY FILED AND PAID ANY TAXES DUE IN CONNECTION HEREWITH.  THE
PARENT AND MERGER SUB ARE NOT REQUIRED TO, AND DO NOT EXPECT TO, FILE AND PAY
TAXES ON THEIR OPERATIONS FOR THE TAX YEAR 2006, BY THE DUE

25


--------------------------------------------------------------------------------



DATE, OR THE EXTENSION THEREOF.  THE PARENT AND MERGER SUB HAVE PREPARED AND
MAINTAINED ADEQUATE RECORDS SO AS TO FACILITATE THE PROMPT FILING OF TAX RETURNS
WHEN THEY BECOME DUE, IF REQUIRED TO BE FILED.


(B)                                 THE PARENT AND MERGER SUB HAVE NOT INCURRED
ANY MATERIAL LIABILITY FOR TAXES OTHER THAN AS REFLECTED ON THEIR FINANCIALS.


(C)                                  THE PARENT AND MERGER SUB DO NOT HAVE
KNOWLEDGE OF ANY ACTIONS BY ANY TAXING AUTHORITY IN CONNECTION WITH ASSESSING
ADDITIONAL TAXES AGAINST AND IN RESPECT OF THE PARENT AND MERGER SUB FOR ANY
PAST PERIOD.  THERE IS NO DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY OF THE
PARENT AND MERGER SUB (I) THREATENED, CLAIMED OR RAISED BY ANY TAXING AUTHORITY
AND (II) OF WHICH THE PARENT AND MERGER SUB ARE AWARE.  THERE ARE NO LIENS FOR
TAXES UPON THE ASSETS AND PROPERTIES OF THE PARENT AND MERGER SUB OTHER THAN
LIENS FOR TAXES NOT YET DUE.

3.9                                 Legal Proceedings.  Except as set forth on
Schedule 3.9:


(A)                                  AT THE PRESENT AND SINCE THE PARENT’S
INCORPORATION, THERE ARE NOT AND HAVE NOT BEEN ANY ACTIONS OR PROCEEDINGS
BROUGHT OR, TO THE KNOWLEDGE OF THE PARENT OR MERGER SUB, PENDING OR THREATENED
AGAINST THE PARENT OR MERGER SUB OR ITS ASSETS AND PROPERTIES;


(B)                                 THERE ARE NO FACTS OR CIRCUMSTANCES KNOWN TO
THE PARENT OR MERGER SUB THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY
ACTION OR PROCEEDING AGAINST, RELATING TO OR AFFECTING THE PARENT AND MERGER
SUB; AND


(C)                                  THE PARENT AND MERGER SUB HAVE NOT RECEIVED
NOTICE, AND DO NOT OTHERWISE HAVE KNOWLEDGE OF ANY ORDERS OUTSTANDING AGAINST
THE PARENT AND MERGER SUB, RESPECTIVELY.

3.10                           Compliance With Laws and Orders.  The Parent and
Merger Sub have not violated, and are not currently in violation or default
under, any Law or Order applicable to the Parent and Merger Sub or any of their
Assets and Properties.


3.11                           BENEFIT PLANS.  NEITHER THE PARENT NOR THE MERGER
SUB HAS ANY BENEFIT PLANS.

3.12                           Securities Compliance.  The Parent at the time of
Closing will be in compliance with applicable federal and state securities laws
and regulations as they apply to this transaction.

3.13                           Title to Property. Neither the Parent nor the
Merger Sub has title to any property except, with respect to Parent, the shares
of its Subsidiaries, all of which are listed on Schedule 3.13.

3.14                           Environmental Matters.  Neither Parent nor Merger
Sub now own, license or lease any real property and neither Parent nor Merger
Sub has ever owned, licensed or leased any real property.  The Parent and Merger
Sub and all of the Subsidiaries and Affiliates of Parent and Merger Sub (a) are
in compliance with all environmental laws; and (b) are in possession of, and in
compliance with, all permits, certificates, licenses, approvals, tariffs and
other authorizations of or issued by Governmental or Regulatory Authorities with
respect to environmental matters

26


--------------------------------------------------------------------------------


relating to the operations of such Subsidiaries or Affiliates.  There are no
current environmental claims pending, or to  the knowledge of the Parent and the
Merger Sub threatened, against any such Subsidiary or Affiliate.  Neither the
Parent nor the Merger Sub or any of their respective Subsidiaries or Affiliates
has either expressly or, to the Parent’s knowledge, by operation of law, assumed
or undertaken any liability or corrective, investigatory or remedial obligation
of any other Person relating to any environmental claims.

3.15                           Other Negotiations; Brokers; Third Party
Expenses.  Neither the Parent nor Merger Sub, to the knowledge of the Parent and
Merger Sub, or any of their Affiliates (nor any investment banker, financial
advisor, attorney, accountant or other Person retained by or acting for or on
behalf of the Parent and Merger Sub or any such Affiliate) (i) has entered into
any Contract that conflicts with any of the transactions contemplated by this
Agreement or (ii) has entered into any Contract or had any discussions with any
Person regarding any transaction involving the Parent and Merger Sub which could
result in the Parent or Merger Sub’s being subject to any claim for liability to
said Person as a result of entering into this Agreement or consummating the
transactions contemplated hereby.  Without limiting the foregoing, except as set
forth in Schedule 3.14, no finder, broker, agent, financial advisor, or other
intermediary has acted on behalf of Parent or Merger Sub in connection with the
Merger or the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.

3.16                           Foreign Corrupt Practices Act.  Neither the
Parent nor Merger Sub, nor to the knowledge of the Parent and Merger Sub, any
agent, employee or other Person associated with or acting on behalf of the
Parent and Merger Sub has, directly or indirectly, used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, made any unlawful payment to any government official or
employee or to any political party or campaign from corporate funds, violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or made
any bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment.

3.17                           Approvals.


(A)                                  NO APPROVALS OF GOVERNMENTAL OR REGULATORY
AUTHORITIES RELATING TO THE BUSINESS CONDUCTED BY THE PARENT AND MERGER SUB ARE
REQUIRED TO BE GIVEN TO OR OBTAINED BY THE PARENT AND MERGER SUB FROM ANY AND
ALL GOVERNMENTAL OR REGULATORY AUTHORITIES IN CONNECTION WITH THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT FOR FILINGS WITH THE
NEVADA SECRETARY OF STATE AND THE NATIONAL ASSOCIATION OF SECURITIES DEALERS
(NASD) AS DESCRIBED ON SCHEDULE 3.16(A).


(B)                                 NO NON-GOVERNMENTAL OR REGULATORY AUTHORITY
APPROVALS ARE REQUIRED TO BE GIVEN TO OR OBTAINED BY THE PARENT AND MERGER SUB
FROM ANY THIRD PARTIES IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


(C)                                  THE PARENT AND MERGER SUB HAVE OBTAINED ALL
APPROVALS FROM GOVERNMENTAL OR REGULATORY AUTHORITIES NECESSARY TO CONDUCT THE
BUSINESS CONDUCTED BY THE PARENT AND MERGER SUB IN THE MANNER AS IT IS CURRENTLY
BEING CONDUCTED AND HAS BEEN CONDUCTED SINCE THE DATE OF INCORPORATION OF THE
PARENT AND MERGER SUB, AND THERE HAS BEEN NO WRITTEN

27


--------------------------------------------------------------------------------



NOTICE RECEIVED BY THE PARENT AND MERGER SUB OF ANY VIOLATION OR NON-COMPLIANCE
WITH ANY SUCH APPROVALS.

3.18                           Financing.  The Parent and Merger Sub have or
shall obtain funds sufficient to pay at Closing the amounts provided for under
Section 1.6(a)(ii).

3.19                           SEC Status; Securities Issuances.  The Parent is
subject to the reporting provisions of Section 15(d) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations of the SEC promulgated under the Exchange Act.  All issuances of
securities by the Parent and its Subsidiaries and Affiliates were conducted in
compliance with the provisions of all applicable securities laws and
regulations.

ARTICLE 4
CONDUCT PRIOR TO THE CLOSING

4.1                                 Conduct of Business of the Company.  All
parties mutually agree that during the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement pursuant
to the provisions of Section 8.1 hereof or the Closing, the Company, Parent and
Merger Sub each shall (unless otherwise required by this Agreement or Company
has given its prior written consent to Parent or Merger Sub or Parent has given
its prior written consent to the Company, as the case may be) carry on its
business in the ordinary course consistent with past practice, to pay its
Liabilities and Taxes consistent with its past practices, to pay or perform
other obligations when due consistent with its past practices, subject to any
good faith disputes over such Liabilities, Taxes and other obligations and, to
the extent consistent with such business, to use reasonable efforts and
institute all policies to preserve intact its present business organization,
keep available the services of its present officers and key employees, preserve
its relationships with customers, suppliers, distributors, licensors, licensees,
independent contractors and other Persons having business dealings with it and
to cause its Subsidiaries to do the same, all with the express purpose and
intent of preserving unimpaired its goodwill and ongoing businesses at the
Closing.  Notwithstanding any other provisions in this Agreement, the Company
shall have the right to negotiate and settle the Navy Billing Dispute.  Except
as expressly contemplated by this Agreement or disclosed in Schedules, neither
(1) Company, on the one hand, nor (2) Parent or Merger Sub on the other hand,
will, without the prior written consent of the other, voluntarily take or agree
in writing or otherwise to take any action that would make any of its
representations or warranties contained in this Agreement untrue or incorrect or
prevent the applicable party (or parties) from performing or cause the
applicable party (or parties) not to perform its agreements and covenants
hereunder.


EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR DISCLOSED IN SCHEDULES,
THE COMPANY WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PARENT,
VOLUNTARILY TAKE OR AGREE IN WRITING OR OTHERWISE TO:


(A)                                  TAKE ANY OF THE ACTIONS DESCRIBED IN
SECTION 2.7;


(B)                                 ISSUE ADDITIONAL SHARES OF ITS OR THEIR, AS
APPLICABLE, CAPITAL STOCK OR GRANT ANY WARRANTS, OPTIONS OR OTHER RIGHTS TO
ACQUIRE SHARES OF ITS OR THEIR, AS APPLICABLE, CAPITAL STOCK;

28


--------------------------------------------------------------------------------



(C)                                  MAKE ANY CAPITAL EXPENDITURES OR
COMMITMENTS FOR ADDITIONS TO PROPERTY, PLANT OR EQUIPMENT OF THE COMPANY
CONSTITUTING CAPITAL ASSETS INDIVIDUALLY IN AN AMOUNT EXCEEDING TWENTY-FIVE
THOUSAND DOLLARS ($25,000);


(D)                                 INCUR ANY ADDITIONAL LONG-TERM DEBT,
SHORT-TERM DEBT OR LIABILITIES TO COMPANY SHAREHOLDERS OR THEIR AFFILIATES;


(E)                                  DISTRIBUTE ANY ASSETS OR MAKE ANY PAYMENTS
OF ANY KIND TO COMPANY SHAREHOLDERS OR THEIR AFFILIATES, EXCEPT FOR REASONABLE
RENT PAYMENTS AND TRAVEL RELATED EXPENSES;


(F)                                    ENTER INTO OR CONTINUE ANY COMMERCIAL
RELATIONSHIPS OF ANY KIND WITH COMPANY SHAREHOLDERS OR THEIR AFFILIATES, EXCEPT
FOR FACILITIES AND TRAVEL RELATED MATTERS.

4.2                                 No Solicitation.  Until the earlier of the
Closing or the date of termination of this Agreement pursuant to the provisions
of Section 8.1 hereof, neither Company nor Parent or Merger Sub, nor the
Shareholder, officers, directors, agents, investment bankers or other
representatives of any of them (collectively, the “Representatives”) will,
directly or indirectly, (i) solicit, engage in discussions or negotiate with any
Person (regardless of who initiates such discussions or negotiations), or take
any other action intended or designed to facilitate the efforts of any Person,
other than the parties hereto, relating to the possible acquisition of the
Company, Parent or Merger Sub (whether by way of purchase of capital stock,
purchase of assets or otherwise) or any significant portion of its capital stock
or assets by any Person other than the parties hereto (an “Alternative
Acquisition”), (ii) provide information with respect to the Company, Parent or
Merger Sub to any Person relating to a possible Alternative Acquisition by any
Person, (iii) enter into an agreement with any Person providing for a possible
Alternative Acquisition, or (iv) make or authorize any statement, recommendation
or solicitation in support of any possible Alternative Acquisition by any
Person.  The Company, Parent, or Merger Sub, as the case may be, shall cause its
Representatives to immediately cease and cause to be terminated all existing
discussions or negotiations with any Person heretofore conducted with respect to
any possible Alternative Acquisition.

Each of the Company, the Shareholder, Parent and Merger Sub acknowledge that the
terms of this Section 4.2 are a significant inducement for the Company, the
Shareholder, Parent and Merger Sub to enter into this Agreement and the absence
of such provision would have resulted in either (i) a material change in the
terms hereof or (ii) a failure to induce the parties hereto to enter into this
Agreement.

ARTICLE 5
ADDITIONAL AGREEMENTS

5.1                                 Access to Information.  Between the date of
this Agreement and the earlier of the Closing or the termination of this
Agreement, upon reasonable advance notice given to the Company, the Company will
(i) give Parent and its respective officers, employees, accountants, counsel,
financing sources and other agents and representatives reasonable access to all
buildings, offices, and other facilities of the Company and to the extent
permitted by law to all Books and Records of the Company, regardless of where
located; (ii) permit Parent to make such

29


--------------------------------------------------------------------------------


inspections as it may require; (iii) cause its officers to furnish Parent such
financial, operating, technical and product data and other information with
respect to the business and Assets and Properties of the Company as Parent from
time to time may reasonably request to verify the representations and warranties
provided herein and for integration planning purposes, including without
limitation financial statements and schedules; (iv) allow Parent the opportunity
to interview non-clerical employees and other personnel and Affiliates of the
Company during normal business hours with the Company’s prior written consent,
which consent will not be unreasonably withheld or delayed; and (v) assist and
cooperate with Parent in the development of integration plans for implementation
by Parent and the Company following the Closing; provided, however, that no
investigation pursuant to this Section 5.1 will affect or be deemed to modify
any representation or warranty made by the Company herein.

5.2                                 Confidentiality.  Parent, Merger Sub and
Company acknowledge and agree that the terms and conditions described in this
Agreement, including its existence, as well as the non-public information and
data furnished to them or their respective Representatives from the first
introduction of the parties and throughout the negotiation and drafting of this
Agreement is confidential and will not be disclosed to any third party, or used
for any purpose not specifically contemplated herein, without prior written
consent of the other party, unless otherwise required by Law or unless it ceases
to be confidential through no breach of the receiving party.

5.3                                 Expenses.  Whether or not the transactions
contemplated hereby are consummated, all fees and expenses incurred in
connection with this Agreement including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties (“Third
Party Expenses”), as set forth in Schedule 5.3, incurred by a party in
connection with the negotiation and effectuation of the terms and conditions of
the transactions contemplated hereby, including this Agreement, and the
transactions contemplated hereby will be the obligation of the respective party
incurring such Third Party Expenses.  Notwithstanding the foregoing, the Parent
will pay all reasonable closing costs and Company Shareholders will be jointly
and severally responsible for the payment of any fees and expenses they incur
for advice given to them by their own advisors.

5.4                                 Public Disclosure.  The parties agree that
prior to making any public announcement with respect to this Agreement or any
other matter relating to the transactions contemplated hereby, each will consult
with the other and will use reasonable efforts either to agree upon the text of
a proposed joint announcement or to obtain the other’s approval of the text of
an announcement to be made solely on behalf of such party, provided that any
party may make such disclosures or statements as it reasonably believes, after
consulting with counsel, may be required by Law, regulation or rule of any
Governmental or Regulatory Authority or any stock exchange, though the
disclosing party will provide advance notice to the other party of such required
disclosure as far in advance as is reasonably practicable.

5.5                                 Approvals.  The Company and Parent will
cooperate and use commercially reasonable efforts to obtain the Approvals, if
any, from Governmental or Regulatory Authorities or under any of the Contracts
or other agreements as may be required in connection with the transactions
contemplated hereby as to preserve all rights of and benefits to the Company
thereunder.  Parent will provide the Company with such assistance and
information as is reasonably required to obtain such Approvals.

30


--------------------------------------------------------------------------------


5.6                                 Notification of Certain Matters.  The
Company will give prompt notice to Parent and Merger Sub, and Parent and Merger
Sub will give prompt notice to the Company, of (i) the occurrence or
non-occurrence of any event, the occurrence or nonoccurrence of which is likely
to cause any representation or warranty of the Company, the Shareholder, or the
Parent or Merger Sub, respectively, contained in this Agreement to be untrue or
inaccurate at or prior to the Closing Date and (ii) any failure of the Company,
the Shareholder, or Parent or Merger Sub, as the case may be, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder; provided, however, that the delivery of any notice pursuant to
this Section 5.6 will not limit or otherwise affect any remedies available to
the party receiving such notice.

5.7                                 Additional Documents and Further
Assurances.  Each party hereto, at the request of the other party hereto, will
execute and deliver such other instruments and documents per Schedule 5.7 and do
and perform such other acts and things (including, but not limited to, all
action reasonably necessary to seek and obtain any and all consents and
approvals of any Government or Regulatory Authority or Person, if any are
necessary hereunder; provided, however, that Parent will not be obligated to
consent to any divestitures or operational limitations or activities in
connection therewith and no party will be obligated to make a payment of money
as a condition to obtaining any such condition or approval) as may be necessary
or desirable for effecting completely the consummation of this Agreement and the
transactions contemplated hereby.

5.8                                 Company’s Accountants.  The Company will use
commercially reasonable efforts to cause its management and its accountants to
facilitate on a timely basis (i) the preparation of interim financial statements
prepared in accordance with GAAP through the date of Closing, and reviewed by
the Company’s accountants, (ii) the review of any Company audit or review work
papers for up to the past two (2) complete fiscal years including the
examination of selected interim financial statements and data, and (iii) the
delivery of such reports from the Company’s independent accountants as may be
reasonably requested by Parent or its accountants.  In addition, for the
purposes of the requirements of Internal Revenue Service Revenue Ruling 59-60
and the accounting requirements pursuant to the accounting for business
combinations, the Company shall deliver within ten (10) days of the Closing a
balance sheet of the Company as of the Closing Date (the “Closing Date Balance
Sheet”) that has been reviewed and approved by its independent accounting firm.
  Within fifteen (15) days after the delivery of the Closing Date Balance Sheet,
Parent will provide to the Company a proposed allocation of the Merger
Consideration which shall have been prepared by an independent valuation
accountant or consultant.

5.9                                 Conveyance Taxes.  Parent, Merger Sub, and
the Company will cooperate in the preparation, execution and filing of all
returns, questionnaires, applications or other documents regarding any sales,
use, transfer, value added, and stock transfer, any transfer, recording,
registration and other fees, and any similar Taxes which become payable in
connection with the transactions contemplated hereby that are required or
permitted to be filed on or before the Closing.

5.10                           Commercially Reasonable Efforts.  Each party
hereto will use its commercially reasonable efforts to perform and fulfill all
obligations to be performed and fulfilled under this

31


--------------------------------------------------------------------------------


Agreement, and to cause all conditions precedent to the consummation of the
transactions to be timely satisfied, to the end that the transactions
contemplated by this Agreement will be consummated substantially in accordance
with its terms.

5.11                           Breach of Representations, Warranties, Agreements
and Covenants.  Subject to its rights under Section 8.1, each party hereto will
not voluntarily take, or fail to take, any action which from the date hereof
through the Closing would cause or constitute a material breach of any of its
representations, warranties, agreements and covenants set forth in this
Agreement.  In the event of, and promptly after becoming aware of, the actual,
pending or threatened occurrence of any event which would cause or constitute
such a breach or inaccuracy, such party will give detailed notice thereof to the
other parties hereto and will use its commercially reasonable efforts to prevent
or promptly remedy such breach or inaccuracy.

5.12                           Agreement to Defend and Indemnify.


(A)                                  PARENT WILL CAUSE ALL RIGHTS TO
INDEMNIFICATION BY THE COMPANY IN FAVOR OF EACH PRESENT AND FORMER OFFICER OR
DIRECTOR OF THE COMPANY (HEREINAFTER REFERRED TO AS THE “COMPANY INDEMNIFIED
PARTIES”) AS PROVIDED IN THE COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS (OR
BOTH) OR SIMILAR CONSTITUTIVE DOCUMENTS OR PURSUANT TO OTHER INSTRUMENTS OR
AGREEMENTS, INCLUDING INSURANCES, IN EFFECT ON THE DATE HEREOF, TO SURVIVE THE
CLOSING AND TO CONTINUE IN FULL FORCE AND EFFECT FOLLOWING THE CLOSING DATE
UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS.


(B)                                 SUBJECT TO THE TERMS SET FORTH HEREIN,
PARENT WILL, AS AN ABSOLUTE AND UNCONDITIONAL GUARANTOR OF PERFORMANCE AND
PAYMENT, AND WILL CAUSE THE COMPANY TO, INDEMNIFY AND HOLD HARMLESS, TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW (AND WILL ALSO ADVANCE EXPENSES AS
INCURRED BY A COMPANY INDEMNIFIED PARTY TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW), EACH COMPANY INDEMNIFIED PARTY AGAINST ANY COSTS OR EXPENSES
(INCLUDING REASONABLE LEGAL FEES AND EXPENSES) JUDGMENTS, FINES, LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH ANY
CLAIM, ACTION, SUIT, PROCEEDING OR INVESTIGATION, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE, ARISING OUT OF OR PERTAINING TO ANY ACTION,
ALLEGED ACTION, OMISSION OR ALLEGED OMISSION BY SUCH COMPANY INDEMNIFIED PARTY
ON OR PRIOR TO THE CLOSING DATE (INCLUDING ANY CLAIMS, ACTION, SUITS,
PROCEEDINGS AND INVESTIGATIONS WHICH ARISE OUT OF OR RELATE TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT) UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE
OF LIMITATIONS; PROVIDED THAT, IN THE EVENT ANY CLAIM, ACTION, SUIT, PROCEEDING
OR INVESTIGATION IS ASSERTED OR MADE OR OTHERWISE BECOMES KNOWN TO PARENT OR THE
COMPANY OR IS COMMENCED PRIOR TO THE EXPIRATION OF THE APPLICABLE STATUTE OF
LIMITATIONS, ALL RIGHTS TO INDEMNIFICATION IN RESPECT OF ANY SUCH CLAIM, ACTION,
SUIT, PROCEEDING OR INVESTIGATION WILL CONTINUE UNTIL THE FINAL DISPOSITION
THEREOF.


(C)                                  THE COVENANTS CONTAINED IN THIS SECTION
5.12 WILL SURVIVE THE CLOSING DATE UNTIL FULLY DISCHARGED AND ARE INTENDED TO
BENEFIT THE SHAREHOLDER AND EACH OF THE COMPANY INDEMNIFIED PARTIES.

32


--------------------------------------------------------------------------------


ARTICLE 6
CONDITIONS TO THE ACQUISITION

6.1                                 Conditions to Obligations of Each Party to
Effect the Merger.  The respective obligations of each party to this Agreement
to effect the transactions contemplated hereby will be subject to the
satisfaction at or prior to the Closing of the following conditions:


(A)                                  NO INJUNCTIONS OR REGULATORY RESTRAINTS;
ILLEGALITY.  NO TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION
OR OTHER ORDER ISSUED BY ANY COURT OF COMPETENT JURISDICTION OR GOVERNMENTAL OR
REGULATORY AUTHORITY OR OTHER LEGAL OR REGULATORY RESTRAINT OR PROHIBITION
PREVENTING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE IN
EFFECT; NOR SHALL THERE BE ANY ACTION TAKEN, OR ANY LAW OR ORDER ENACTED,
ENTERED, ENFORCED OR DEEMED APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY
OR THE OTHER TRANSACTIONS CONTEMPLATED BY THE TERMS OF THE AGREEMENT THAT WOULD
PROHIBIT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR WHICH WOULD
PERMIT CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ONLY IF CERTAIN
DIVESTITURES WERE MADE OR IF PARENT AND MERGER SUB WERE TO AGREE TO LIMITATIONS
ON ITS BUSINESS ACTIVITIES OR OPERATIONS.


(B)                                 EXISTENCE OF BOARD APPROVAL.  EACH PARTY
WILL PROVIDE TO THE OTHER PARTY CERTIFIED COPIES OF BOARD MINUTES OR CONSENTS,
OR CERTIFIED EXTRACTS THEREOF, SCHEDULE 6.1(B), INDICATING BOARD APPROVAL HAS
BEEN GRANTED ON OR PRIOR TO THE DATE HEREOF FOR THE SATISFACTION OF ALL
OBLIGATIONS HEREUNDER AND THE CONSUMMATION OF THE TRANSACTION.

6.2                                 Additional Conditions to Obligations of the
Company and the Shareholder.  The obligations of the Company and the Shareholder
to effect the transactions contemplated hereby will be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by the Company
and the Shareholder:


(A)                                  REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES MADE BY PARENT AND MERGER SUB IN THIS
AGREEMENT SHALL BE MATERIALLY TRUE AND CORRECT WHEN MADE AND ON AND AS OF THE
CLOSING DATE AS THOUGH SUCH REPRESENTATION OR WARRANTY WAS MADE ON AND AS OF THE
CLOSING DATE, EXCEPT THAT ANY REPRESENTATION OR WARRANTY THAT EXPRESSLY SPEAKS
AS OF A SPECIFIED DATE EARLIER THAN THE CLOSING DATE SHALL HAVE BEEN TRUE AND
CORRECT ON AND AS OF SUCH EARLIER DATE, AND FURTHER PROVIDED THAT PARENT AND
MERGER SUB SHALL BE PERMITTED TO UPDATE, REVISE, SUPPLEMENT AND/OR CORRECT THE
SCHEDULES THROUGH THE CLOSING DATE.


(B)                                 PERFORMANCE.  PARENT AND MERGER SUB SHALL
HAVE PERFORMED AND COMPLIED WITH EACH AGREEMENT, COVENANT AND OBLIGATION
REQUIRED BY THIS AGREEMENT TO BE SO PERFORMED OR COMPLIED WITH BY PARENT AND
MERGER SUB AT OR BEFORE THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, PAYMENT
AND DELIVERY OF THE MERGER CONSIDERATION.


(C)                                  OFFICERS’ CERTIFICATES.  EACH OF PARENT AND
MERGER SUB WILL HAVE DELIVERED TO THE COMPANY A CERTIFICATE OR CERTIFICATES,
DATED THE CLOSING DATE AND EXECUTED BY ITS RESPECTIVE PRESIDENT AND/OR ITS CHIEF
EXECUTIVE OFFICER, CERTIFYING AS TO THE RESOLUTIONS DELIVERED PURSUANT TO
SECTION 6.1(B) AND PARENT’S AND MERGER SUB’S COMPLIANCE WITH THE CONDITION SET
FORTH IN SECTION 6.2(A).

33


--------------------------------------------------------------------------------



(D)                                 THIRD PARTY CONSENTS.  PARENT AND MERGER SUB
WILL HAVE BEEN FURNISHED WITH EVIDENCE SATISFACTORY TO THEM THAT THE COMPANY HAS
OBTAINED THE CONSENTS, APPROVALS AND WAIVERS, IF ANY, LISTED IN SCHEDULE
2.28(B).


(E)                                  NO MATERIAL ADVERSE CHANGE.  THERE WILL
HAVE OCCURRED NO MATERIAL ADVERSE CHANGE IN THE BUSINESS OR CONDITION OF PARENT
OR MERGER SUB SINCE THE DATE HEREOF.


(F)                                    LEGAL PROCEEDINGS.  NO GOVERNMENTAL OR
REGULATORY AUTHORITY WILL HAVE NOTIFIED ANY PARTY TO THIS AGREEMENT THAT IT
INTENDS TO COMMENCE PROCEEDINGS TO RESTRAIN OR PROHIBIT THE TRANSACTIONS
CONTEMPLATED HEREBY OR FORCE RESCISSION, UNLESS SUCH GOVERNMENTAL OR REGULATORY
AUTHORITY WILL HAVE WITHDRAWN SUCH NOTICE AND ABANDONED ANY SUCH PROCEEDINGS
PRIOR TO THE TIME WHICH OTHERWISE WOULD HAVE BEEN THE CLOSING DATE.


(G)                                 PROCEEDINGS AND DOCUMENTS.  ALL CORPORATE
AND OTHER PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY
AND ALL DOCUMENTS AND INSTRUMENTS INCIDENT TO SUCH TRANSACTIONS WILL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, AND THE
COMPANY WILL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED OR OTHER
COPIES OF SUCH DOCUMENTS AS THEY MAY REASONABLY REQUEST.

6.3                                 Additional Conditions to the Obligations of
Parent and Merger Sub.  The obligations of Parent and Merger Sub to effect the
transactions contemplated hereby will be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by Parent and Merger Sub:


(A)                                  REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY AND THE SHAREHOLDER IN
THIS AGREEMENT SHALL BE MATERIALLY TRUE AND CORRECT WHEN MADE AND ON AND AS OF
THE CLOSING DATE AS THOUGH SUCH REPRESENTATION OR WARRANTY WAS MADE ON AND AS OF
THE CLOSING DATE, EXCEPT THAT ANY REPRESENTATION OR WARRANTY THAT EXPRESSLY
SPEAKS AS OF A SPECIFIED DATE EARLIER THAN THE CLOSING DATE SHALL HAVE BEEN TRUE
AND CORRECT ON AND AS OF SUCH EARLIER DATE, AND FURTHER PROVIDED THAT COMPANY
AND THE SHAREHOLDER SHALL BE PERMITTED TO UPDATE, REVISE, SUPPLEMENT AND/OR
CORRECT THE SCHEDULES THROUGH THE CLOSING DATE.


(B)                                 PERFORMANCE.  THE COMPANY SHALL HAVE
PERFORMED AND COMPLIED WITH EACH AGREEMENT, COVENANT AND OBLIGATION REQUIRED BY
THIS AGREEMENT TO BE SO PERFORMED OR COMPLIED WITH BY THE COMPANY ON OR BEFORE
THE CLOSING DATE.


(C)                                  OFFICERS’ CERTIFICATES.  THE COMPANY AND
THE SHAREHOLDER SHALL HAVE DELIVERED TO PARENT AND MERGER SUB A CERTIFICATE OR
CERTIFICATES, DATED THE CLOSING DATE AND EXECUTED BY THE PRESIDENT AND/OR THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY, CERTIFYING AS TO THE RESOLUTIONS
DELIVERED PURSUANT TO SECTION 6.1(B) AND COMPANY’S AND THE SHAREHOLDER’S
COMPLIANCE WITH THE CONDITION SET FORTH IN SECTION 6.3(A).


(D)                                 THIRD PARTY CONSENTS.  PARENT AND MERGER SUB
WILL HAVE BEEN FURNISHED WITH EVIDENCE SATISFACTORY TO THEM THAT THE COMPANY HAS
OBTAINED THE CONSENTS, APPROVALS AND WAIVERS, IF ANY, LISTED IN SCHEDULE
2.28(B).

34


--------------------------------------------------------------------------------



(E)                                  NON-COMPETITION AND EMPLOYMENT AGREEMENTS. 
EACH OF THE MEMBERS OF THE SENIOR MANAGEMENT TEAM SHALL HAVE EXECUTED AND
DELIVERED TO PARENT, COMPANY, AND/OR MERGER SUB AN EMPLOYMENT AND
NON-COMPETITION AGREEMENT IN THE FORM ATTACHED HERETO AS SCHEDULE 6.3 (EACH, A
“NON COMPETITION AND EMPLOYMENT AGREEMENT”).


(F)                                    NO MATERIAL ADVERSE CHANGE.  THERE WILL
HAVE OCCURRED NO MATERIAL ADVERSE CHANGE IN THE BUSINESS OR CONDITION OF THE
COMPANY SINCE THE DATE HEREOF.


(G)                                 LEGAL PROCEEDINGS.  NO GOVERNMENTAL OR
REGULATORY AUTHORITY WILL HAVE NOTIFIED ANY PARTY TO THIS AGREEMENT THAT IT
INTENDS TO COMMENCE PROCEEDINGS TO RESTRAIN OR PROHIBIT THE TRANSACTIONS
CONTEMPLATED HEREBY OR FORCE RESCISSION, UNLESS SUCH GOVERNMENTAL OR REGULATORY
AUTHORITY WILL HAVE WITHDRAWN SUCH NOTICE AND ABANDONED ANY SUCH PROCEEDINGS
PRIOR TO THE TIME WHICH OTHERWISE WOULD HAVE BEEN THE CLOSING DATE.


(H)                                 EMPLOYEES.  NOT LESS THAN 95% OF THOSE
EMPLOYEES LISTED IN SCHEDULE 2.19(B), WILL BE EMPLOYED BY THE COMPANY AT THE
CLOSING (AND WILL HAVE NOT GIVEN ANY NOTICE OR OTHER INDICATION THAT THEY WILL
NOT CONTINUE TO BE WILLING TO BE EMPLOYED BY THE COMPANY AS A WHOLLY-OWNED
SUBSIDIARY OF PARENT FOLLOWING THE TRANSACTIONS CONTEMPLATED HEREBY).  EACH
EMPLOYEE OF THE COMPANY TO BE EMPLOYED BY COMPANY AS A WHOLLY-OWNED SUBSIDIARY
OF PARENT FOLLOWING THE CLOSING SHALL HAVE EXECUTED PARENT’S STANDARD FORM
PROPRIETARY RIGHTS AND INVENTIONS ASSIGNMENT AGREEMENT, SUBSTANTIALLY IN THE
FORM SET FORTH IN EXHIBIT E HERETO.


(I)                                     PROCEEDINGS AND DOCUMENTS.  ALL
CORPORATE AND OTHER PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY AND ALL DOCUMENTS AND INSTRUMENTS INCIDENT TO SUCH TRANSACTIONS WILL BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PARENT AND MERGER SUB AND THEIR
COUNSEL, AND PARENT AND MERGER SUB WILL HAVE RECEIVED ALL SUCH COUNTERPART
ORIGINALS OR CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS THEY MAY REASONABLY
REQUEST.


(J)                                     EQUITY EQUIVALENTS.  THERE WILL BE NO
UN-EXPIRED AND UNEXERCISED EQUITY EQUIVALENTS OF THE COMPANY OUTSTANDING AS OF
THE CLOSING.

(k)                                  Financial Performance.  The Company’s
fiscal year 2006 gross revenue, and recasted EBITDA will have been determined,
to the reasonable satisfaction of the Parent, to be not less than 99% of: 
$4,300,000, and $1,300,000, respectively.  As of the Closing Date, the Company
has represented to the Parent that it has achieved the foregoing numbers.

(l)                                     IP Asset Purchase Agreement. 
Intellectus, LLC and a wholly-owned Nevada subsidiary of Parent shall have
entered into the Asset Purchase Agreement.

ARTICLE 7
SURVIVAL OF REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS; INDEMNIFICATION

7.1                                 Survival of Representations, Warranties,
Covenants and Agreements.  The representations and warranties set forth in
Articles 2 and 3 will survive until the first anniversary of the Closing Date;
provided, however that the representations and warranties in (i) Sections 2.3,
2.15, 2.16, 2.21, 3.2, 3.16, 3.17, 3.22 and (ii) the representations and
warranties contained in

35


--------------------------------------------------------------------------------


Sections 2.11 will survive until the expiration of the statute of limitations
applicable to claims with respect to the matters covered thereby.  The one-year
limitation in this Section 7.1 will not apply under circumstances involving any
fraud or willful misrepresentation or other misconduct by any party to this
Agreement or the officers or directors of any such party, in which case there
shall be no limitation that shall apply to bar a claim.

7.2                                 Indemnification.


(A)                                  SUBJECT TO THE TERMS, CONDITIONS AND
LIMITATIONS SET FORTH HEREIN, THE SHAREHOLDER WILL INDEMNIFY AND HOLD HARMLESS
PARENT, MERGER SUB AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND CONSULTANTS
(HEREINAFTER REFERRED TO INDIVIDUALLY AS A “PARENT INDEMNIFIED PERSON” AND
COLLECTIVELY AS “PARENT INDEMNIFIED PERSONS”) FROM AND AGAINST ANY AND ALL
LOSSES ARISING OUT OF ANY MISREPRESENTATION OR BREACH OF THE REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS GIVEN OR MADE BY THE COMPANY OR THE
SHAREHOLDER IN THIS AGREEMENT, OR ANY CERTIFICATE, INSTRUMENT OR DOCUMENT
DELIVERED BY THE COMPANY OR THE SHAREHOLDER PURSUANT TO THIS AGREEMENT.


(B)                                 PARENT SHALL INDEMNIFY AND HOLD HARMLESS 
THE SHAREHOLDER “THE INDEMNIFIED PERSON” AND, FROM AND AGAINST ANY AND ALL
LOSSES ARISING OUT OF ANY MISREPRESENTATION OR BREACH OF THE REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS GIVEN OR MADE BY THE PARENT OR MERGER SUB
IN THIS AGREEMENT, OR ANY CERTIFICATE, INSTRUMENT OR DOCUMENT DELIVERED BY THE
PARENT OR MERGER SUB PURSUANT TO THIS AGREEMENT.

7.3                                 Third-Party Claims.  In the event a Parent
Indemnified Person(s) or the “Indemnified Person” and, collectively, the
“Indemnified Parties”) becomes aware of a third-party claim based on any
misrepresentation or breach of or default in connection with any of the
representations, warranties, covenants and agreements given or made by the other
party in this Agreement (each, an “Indemnifying Party”), which the Indemnified
Party believes may result in a claim against it (a “Third Party Claim”), the
Indemnified Party will promptly notify the Indemnifying Party of such Third
Party Claim.  By written notice to the Indemnified Party within twenty (20) days
after delivery of notice of such a claim, the Indemnifying Party’s
representative (on behalf of the Indemnifying Party) will be entitled, at the
Indemnifying Party’s expense, to participate in any defense of such claim by the
Indemnified Party, which will direct the defense and settlement of such claims. 
Notwithstanding the foregoing, however, the Indemnified Party may consent to a
settlement or compromise of, or the entry of any judgment arising from, the
Third Party Claim without the prior written consent of the Indemnifying Party
if, and only if, the proposed settlement, compromise, or judgment: (a) does not
contain an admission of guilt or wrongdoing on the part of the Indemnifying
Party; and (b) does not provide for any remedy or sanction against the
Indemnifying Party other than the payment of money which the Indemnifying Party
agrees and is able to pay.  In the event that the Indemnifying Party has
consented to any such settlement amount, the Indemnifying Party will have no
power or authority to object under any provision of this Article 7 to any claim
by the Indemnified Party for indemnity with respect to such settlement amount.

36


--------------------------------------------------------------------------------


7.4                                 Recovery of Losses


(A)                                  SUBJECT TO THE LIMITATIONS IN SECTIONS
7.4(B) AND 7.5 BELOW: (I) A PARENT INDEMNIFIED PERSON WILL RECOVER ANY CLAIM FOR
INDEMNITY UNDER SECTIONS 7.2(A) OR 7.3 RELATING TO BREACHES OF REPRESENTATIONS
OR WARRANTIES DIRECTLY FROM  THE BREACHING SHAREHOLDER, WHO WILL BE INDIVIDUALLY
LIABLE FOR SUCH AMOUNTS.


(B)                                 NO CLAIM BY A PARENT INDEMNIFIED PERSON FOR
INDEMNITY UNDER SECTIONS 7.2(A) OR 7.3 RELATING TO BREACHES OF REPRESENTATIONS
OR WARRANTIES WILL BE RECOVERABLE UNLESS THE AGGREGATE AMOUNT OWING EXCEEDS TEN
THOUSAND DOLLARS ($10,000) PER OCCURRENCE.  IN NO EVENT WILL THE AGGREGATE
AMOUNT RECOVERABLE FROM THE SHAREHOLDER FOR ALL CLAIMS FOR INDEMNITY UNDER THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, SECTIONS 7.2(A) OR 7.3, EXCEED ONE
HUNDRED THOUSAND DOLLARS ($100,000).

7.5                                 Limitations on Claims.  Notwithstanding
anything herein to the contrary, the obligations of the Shareholder arising
under this Article 7 will be limited to valid written claims received by the
Shareholder within twelve (12) months of the Effective Time, and will be deemed
fully satisfied by surrender of that portion of Parent’s Shares received by the
Shareholder in connection with the Merger, valued at their then current fair
market value, necessary to satisfy the Shareholder’s obligation but subject to
the following sentence.  The indemnification mechanism provided for by this
Article 7 shall be the sole remedy for breaches of representations or warranties
under this Agreement.

ARTICLE 8
TERMINATION, AMENDMENT AND WAIVER

8.1                                 Termination.  Except as provided in Section
8.2 below, this Agreement may be terminated and the transactions contemplated
hereby abandoned at any time prior to the Closing:


(A)                                  BY MUTUAL AGREEMENT OF THE COMPANY AND THE
SHAREHOLDER AND PARENT AND MERGER SUB;


(B)                                 BY PARENT AND MERGER SUB OR THE COMPANY (OR
WITH RESPECT TO THE OBLIGATIONS OF THE SHAREHOLDER) IF (I) THE CLOSING HAS NOT
OCCURRED BEFORE 10:00 AM (EASTERN STANDARD TIME) ON THE DATE WHICH IS 90 DAYS
AFTER THE DATE OF THIS AGREEMENT OR ON SUCH LATER DATE AS THE PARTIES HERETO MAY
MUTUALLY AGREE (PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT
UNDER THIS SUB CLAUSE 8.1(B) (I) WILL NOT BE AVAILABLE TO ANY PARTY WHOSE
WILLFUL FAILURE TO FULFILL ANY OBLIGATION HEREUNDER HAS BEEN THE CAUSE OF, OR
RESULTED IN, THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE SUCH DATE); (II)
THERE WILL BE A FINAL NONAPPEALABLE ORDER OF UNITED STATES FEDERAL OR STATE
COURT IN EFFECT PREVENTING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY;
OR (III) THERE WILL BE ANY STATUTE, RULE, REGULATION OR ORDER ENACTED,
PROMULGATED OR ISSUED OR DEEMED APPLICABLE TO THE TRANSACTIONS CONTEMPLATED
HEREBY BY ANY GOVERNMENTAL OR REGULATORY AUTHORITY THAT WOULD MAKE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY ILLEGAL;


(C)                                  BY PARENT AND MERGER SUB IF THERE SHALL BE
ANY ACTION TAKEN, OR ANY LAW OR ORDER ENACTED, PROMULGATED OR ISSUED OR DEEMED
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY, BY ANY GOVERNMENTAL OR
REGULATORY AUTHORITY, WHICH WOULD: (I) PROHIBIT PARENT’S OWNERSHIP OR OPERATION
OF ALL OR ANY MATERIAL PORTION OF THE BUSINESS OF THE COMPANY OR (II) COMPEL
PARENT OR THE SURVIVING CORPORATION TO DISPOSE OF OR HOLD SEPARATE ALL OR A
SUBSTANTIAL

37


--------------------------------------------------------------------------------



PORTION OF THE ASSETS AND PROPERTIES OF THE COMPANY AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED HEREBY;


(D)                                 BY PARENT AND MERGER SUB IF THERE HAS BEEN A
BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT ON THE PART OF THE COMPANY OR THE SHAREHOLDER AND (I) THE COMPANY OR
THE SHAREHOLDER, AS THE CASE MAY BE, HAVE NOT CURED SUCH BREACH WITHIN THIRTY
(30) DAYS FOLLOWING RECEIPT BY THE COMPANY OR THE SHAREHOLDER, AS THE CASE MAY
BE, OF WRITTEN NOTICE OF SUCH BREACH OR IS NOT USING ITS REASONABLE EFFORTS TO
CURE SUCH BREACH AFTER WRITTEN NOTICE OF SUCH BREACH TO THE COMPANY OR THE
SHAREHOLDER, AS THE CASE MAY BE, (PROVIDED, HOWEVER, THAT, NO CURE PERIOD WILL
BE REQUIRED FOR A BREACH WHICH BY ITS NATURE CANNOT BE CURED) AND (II) AS A
RESULT OF SUCH BREACH THE CONDITIONS SET FORTH IN SECTION 6.3(A) OR 6.3(B), AS
THE CASE MAY BE, WOULD NOT THEN BE SATISFIED;


(E)                                  BY THE COMPANY IF THERE HAS BEEN A BREACH
OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT ON THE PART OF PARENT OR MERGER SUB AND (I) PARENT OR MERGER SUB HAVE
NOT CURED SUCH BREACH WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT BY THE COMPANY
OF WRITTEN NOTICE OF SUCH BREACH OR IS NOT USING ITS REASONABLE EFFORTS TO CURE
SUCH BREACH AFTER WRITTEN NOTICE OF SUCH BREACH TO PARENT OR MERGER SUB
(PROVIDED, HOWEVER, THAT NO CURE PERIOD WILL BE REQUIRED FOR A BREACH WHICH BY
ITS NATURE CANNOT BE CURED), AND (II) AS A RESULT OF SUCH BREACH THE CONDITIONS
SET FORTH IN SECTION 6.2(A) OR 6.2(B), AS THE CASE MAY BE, WOULD NOT THEN BE
SATISFIED;

8.2                                 Effect of Termination.  In the event of a
valid termination of this Agreement as provided in Section 8.1, this Agreement
will forthwith become void and there will be no liability or obligation on the
part of Parent, Merger Sub, the Shareholder, or the Company, or their respective
officers, directors or shareholders or Affiliates or Associates; provided,
however, that the provisions of Sections 5.2, 5.3, 5.4, 8.2, 9.6, 9.9, 9.10 and
9.11 of this Agreement will remain in full force and effect and survive any
termination of this Agreement.

ARTICLE 9
MISCELLANEOUS PROVISIONS

9.1                                 Notices.  All notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally against written receipt or mailed by prepaid
first class registered or certified mail, return receipt requested, or sent by
overnight courier prepaid, to the parties at the following addresses or
facsimile numbers:

If to Parent or Merger Sub to:

  Francis E. Wilde, Chairman & CEO

  Shea Development Corp.

  1351 Dividend Drive, Suite G

  Marietta, GA  30067

  Telephone:      770-919-2209

with a copy to:

  Francis J. Mooney, Jr. / Robert T. Lincoln

  Dunnington, Bartholow & Miller LLP

38


--------------------------------------------------------------------------------


  477 Madison Avenue, 12th Floor

  New York, NY 10022

  Telephone:      212-682-8811

  Facsimile:       212-661-7769

If to the Company or the Shareholder to:

  Christopher Watson

  President

  300 Bucksley Lane #305

  Daniel Island, SC 29492

  Telephone:      703-310-6850  x302

  Facsimile:       703-310-6837

with a copy to:

Michael L. Jennings

OBER | KALER

120 East Baltimore Street

Baltimore, Maryland 21202

Telephone:      410-347-7348

Facsimile:       410-547-0699

9.2                                 Entire Agreement.  This Agreement supersedes
all prior discussions and agreements between the parties with respect to the
subject matter hereof and thereof and contains the sole and entire agreement
between the parties hereto with respect to the subject matter hereof and
thereof.  Except for the representations and warranties contained in this
Agreement or in any instrument delivered pursuant to this Agreement, each of the
parties to this Agreement acknowledges that no other representations or
warranties have been relied upon by that party or made by any other party or its
officers, directors, employees, agents, financial and legal advisors or other
representatives.

9.3                                 Further Assurances; Post-Closing
Cooperation.  At any time or from time to time after the Closing, the parties
will execute and deliver to the other party such other documents and
instruments, provide such materials and information and take such other actions
as the other party may reasonably request to consummate the transactions
contemplated by this Agreement and otherwise to cause the other party to fulfill
its obligations under this Agreement and the transactions contemplated hereby. 
Each party agrees to use commercially reasonable efforts to cause the conditions
to its obligations to consummate the transactions contemplated hereby to be
satisfied.

9.4                                 Amendment.  This Agreement may be amended by
the parties hereto at any time before the Closing by execution of an instrument
in writing signed on behalf of each of the parties hereto by execution of an
instrument in writing signed on behalf of Parent, the Surviving Corporation and
the Shareholder.

9.5                                 Extension.  At any time prior to the
Closing, Parent, Merger Sub, the Shareholder and the Company may, to the extent
legally allowed, extend the time for the performance of any of the obligations
of the other party hereto.

39


--------------------------------------------------------------------------------


9.6                                 Waiver.  Any term or condition of this
Agreement may be waived at any time by the party that is entitled to the benefit
thereof, but no such waiver will be effective unless set forth in a written
instrument duly executed by or on behalf of the party waiving such term or
condition.  No waiver by any party of any term or condition of this Agreement,
in any one or more instances, will be deemed to be or construed as a waiver of
the same or any other term or condition of this Agreement on any future
occasion.  All remedies, either under this Agreement or by Law or otherwise
afforded, will be cumulative and not alternative.

9.7                                 Third Party Beneficiaries.  The terms and
provisions of this Agreement are intended solely for the benefit of each party
hereto and their respective successors or permitted assigns, and it is not the
intention of the parties to confer third-party beneficiary rights, and this
Agreement does not confer any such rights, upon any other Person other than any
Person entitled to indemnity as described in Article 7.

9.8                                 No Assignment; Binding Effect.  Neither this
Agreement nor any right, interest or obligation hereunder may be assigned (by
operation of law or otherwise) by any party without the prior written consent of
the other parties and any attempt to do so will be void.  Subject to the
preceding sentence, this Agreement is binding upon, inures to the benefit of and
is enforceable by the parties hereto and their respective successors and
assigns.

9.9                                 Headings.  The headings and table of
contents used in this Agreement have been inserted for convenience of reference
only and do not define or limit the provisions hereof.

9.10                           Invalid Provisions.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future law, and if the rights or obligations of any party hereto under this
Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.

9.11                           Governing Law.  This Agreement will be governed
by and construed in accordance with the domestic laws of the State of New York,
without giving effect to any choice of law or conflict of law provision.  The
parties hereto expressly and irrevocably consent and submit to the exclusive
jurisdiction of the applicable local, federal, or appellate courts located in
New York, New York, in connection with any proceeding arising from or out of
this Agreement.  Each party agrees that such courts shall be deemed to be a
convenient forum in any such legal proceeding, and agrees not to assert (by way
of motion, as a defense or otherwise) any claim that such party is not subject
personally to the jurisdiction of any such courts, that such legal proceeding
has been brought in an inconvenient forum, that the venue of such legal
proceeding is improper or, that this Agreement or the subject matter hereof may
not be enforced in, or by, any such courts.

9.12                           Construction.  The parties hereto agree that this
Agreement is the product of negotiation between sophisticated parties and
individuals, all of whom were represented by

40


--------------------------------------------------------------------------------


counsel, and each of whom had an opportunity to participate in and did
participate in, the drafting of each provision hereof.  Accordingly, ambiguities
in this Agreement, if any, will not be construed strictly or in favor of or
against any party hereto but rather will be given a fair and reasonable
construction without regard to the rule of contra proferentum.

9.13                           Counterparts.  This Agreement may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

9.14                           Specific Performance.  The parties hereto agree
that irreparable damage would occur in the event that Section 5.2 of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached.  It is agreed that the parties will be entitled to an
injunction or injunctions to prevent breaches of Section 5.2 of this Agreement
and to enforce specifically the terms and provisions thereof in any court having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

ARTICLE 10
DEFINITIONS

10.1                        Definitions.


(A)                                  AS USED IN THIS AGREEMENT, THE FOLLOWING
DEFINED TERMS WILL HAVE THE MEANINGS INDICATED BELOW:

“$” means United States Dollars unless otherwise indicated.

“Actions or Proceedings” means any action, suit, petition, investigation,
proceeding, arbitration, litigation or Governmental or Regulatory Authority
investigation, audit or other proceeding, whether civil or criminal, in law or
in equity, or before any arbitrator or Governmental or Regulatory Authority.

“Affiliate” means, as applied to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with, that Person,
(b) any other Person that owns or controls 10% or more of any class of equity
securities of that Person or any of its Affiliates (including any equity
securities issuable upon the exercise of any option or convertible security) of
that Person or any of its Affiliates, or (c) any director, partner or officer of
such Person.  For the purposes of this definition, “control”  (including with
correlative meanings, the terms “controlling”, “controlled by”, and “under
common control with”) as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through ownership of voting securities or
by contract or otherwise.

“Agreement” means this Agreement and Plan of Merger, the Schedules the Exhibits,
and the certificates and instruments delivered in connection herewith, or
incorporated by reference, as the same may be amended or supplemented from time
to time in accordance with the terms hereof.

41


--------------------------------------------------------------------------------


“Alternative Acquisition” has the meaning ascribed to it in Section 4.2.

“Approval” means any approval, authorization, consent, permit, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from or made with, or any notice, statement or other communication required to
be filed with or delivered to, any Governmental or Regulatory Authority or any
other Person.

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned, licensed or leased by such Person, including cash, cash
equivalents, Investment Assets, accounts and notes receivable, chattel paper,
documents, instruments, general intangibles, real estate, equipment, inventory,
goods and Intellectual Property.

“Associate” means, with respect to any Person, any corporation or other business
organization of which such Person is an officer or partner or is the beneficial
owner, directly or indirectly, of 10% or more of any class of equity securities,
any trust or estate in which such Person has a substantial beneficial interest
or as to which such Person serves as a trustee or in a similar capacity and any
relative or spouse of such Person, or any relative of such spouse, who has the
same home as such Person.

“Benefit Plan” means an employee benefit plan maintained by any of Company,
Parent or Merger Sub.

“Books and Records” means all files, documents, instruments, papers, books and
records relating to the Business or Condition of the Company, including
financial statements, internal reports, Tax Returns and related work papers and
letters from accountants, budgets, pricing guidelines, ledgers, journals, deeds,
title policies, minute books, stock certificates and books, stock transfer
ledgers, Contracts, Licenses, customer lists, computer files and programs
(including data processing files and records), retrieval programs, operating
data and plans and environmental studies and plans.

“Business Combination” means, with respect to any Person, (i) any amalgamation,
consolidation or other business combination to which such Person is a party,
(ii) any sale or other disposition of any capital stock or other equity
interests of such Person, (iii) any tender offer (including a self tender),
exchange offer, recapitalization, restructuring, liquidation, dissolution or
similar or extraordinary transaction, (iv) any sale, dividend or other
disposition of all or a material portion of the Assets and Properties of such
Person or (v) the entering into of any agreement or understanding, the granting
of any rights or options, or the acquiescence of the Person, with respect to any
of the foregoing.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

“Business or Condition of Parent or Merger Sub” means the business, condition
(financial or otherwise), results of operations, prospects or Assets and
Properties of Parent or Merger Sub and each of its Subsidiaries, taken as a
whole.

42


--------------------------------------------------------------------------------


“Business or Condition of the Company” means the business, condition (financial
or otherwise), results of operations, prospects or Assets and Properties of the
Company, taken as a whole.

“Company Indemnified Person(s)” has the meaning ascribed to it in Section
7.2(b).

“Certificates” has the meaning ascribed to it in Section 1.7.

“Closing” has the meaning ascribed to it in Section 1.2.

“Closing Date” has the meaning ascribed to it in Section 1.2.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Company” has the meaning ascribed to it in the forepart of this Agreement.

“Company Common Stock” has the meaning ascribed to it in the Recitals to this
Agreement.

“Company Financials” means the audited financial statements (balance sheet and
statements of operations and cash flow, including schedules and notes thereto)
of the Company as of and for the periods ended December 31, 2005 and December
31, 2006.

“Company Indemnified Parties” has the meaning ascribed to it in Section 5.12(a).

“Company Intellectual Property” means any Intellectual Property of commercial
value that is (i) owned by; (ii) licensed to; or (iii) was developed or created
by or for the Company.

“Confidential Information” has the meaning ascribed to it in Section 2.15(h).

“Contract” means any material contract, including without limitation:

(I)                                     ANY DISTRIBUTOR, SALES, ADVERTISING,
AGENCY OR MANUFACTURER’S REPRESENTATIVE CONTRACT;

(II)                                  ANY CONTINUING CONTRACT FOR THE PURCHASE
OF MATERIALS, SUPPLIES, EQUIPMENT OR SERVICES INVOLVING IN THE CASE OF ANY SUCH
CONTRACT MORE THAN $5,000 OVER THE LIFE OF THE CONTRACT;

(III)                               ANY CONTRACT THAT EXPIRES OR MAY BE RENEWED
AT THE OPTION OF ANY PERSON OTHER THAN THE COMPANY SO AS TO EXPIRE MORE THAN ONE
YEAR AFTER THE DATE OF THIS AGREEMENT;

(IV)                              ANY TRUST INDENTURE, MORTGAGE, PROMISSORY
NOTE, LOAN AGREEMENT OR OTHER CONTRACT FOR THE BORROWING OF MONEY, ANY CURRENCY
EXCHANGE, COMMODITIES OR OTHER HEDGING ARRANGEMENT OR ANY LEASING TRANSACTION OF
THE TYPE REQUIRED TO BE CAPITALIZED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES;

43


--------------------------------------------------------------------------------


(V)                                 ANY CONTRACT FOR CAPITAL EXPENDITURES IN
EXCESS OF $5,000 IN THE AGGREGATE;

(VI)                              ANY CONTRACT LIMITING THE FREEDOM OF THE
COMPANY TO ENGAGE IN ANY LINE OF BUSINESS OR TO COMPETE WITH ANY OTHER PERSON;

(VII)                           ANY CONTRACT PURSUANT TO WHICH THE COMPANY IS A
LESSOR OF ANY MACHINERY, EQUIPMENT, MOTOR VEHICLES, OFFICE FURNITURE, FIXTURES
OR OTHER PERSONAL PROPERTY HAVING AN ORIGINAL COST OF MORE THAN $25,000;

(VIII)                        ANY CONTRACT WITH ANY PERSON WITH WHOM THE COMPANY
DOES NOT DEAL AT ARM’S LENGTH; OR

(IX)                                ANY AGREEMENT OF GUARANTEE, SUPPORT,
INDEMNIFICATION, ASSUMPTION OR ENDORSEMENT OF, OR ANY SIMILAR COMMITMENT WITH
RESPECT TO, THE OBLIGATIONS, LIABILITIES (WHETHER ACCRUED, ABSOLUTE, CONTINGENT
OR OTHERWISE) OR INDEBTEDNESS OF ANY OTHER PERSON.

“Corporate Flow Downs” means all expenses incurred by the Parent before or after
the Closing Date that are (i) unrelated to the operation of the Company
(including but not limited to stock compensation expenses associated with the
issuance of stock options) and (ii) are either assigned to the Company by the
Parent or paid by the Company on behalf of the Parent.

“Earn-Out Payments” has the meaning ascribed to it in Section 1.13.

“EBITDA” means, for any specified period, the earnings before interest, taxes,
depreciation and amortization of the Company as calculated in accordance with
GAAP consistently applied; provided, however, that solely for purposes of
calculating EBITDA of the Company under this Agreement, (i) the Company’s
pre-Closing integration costs, (ii) the Surviving Corporation’s post-Closing
integration costs, and (iii) any Corporate Flow Downs shall be disregarded and
have no effect on the amount so calculated.

“Effective Date” has the meaning ascribed to it in Section 1.2.

“Effective Time” has the meaning ascribed to it in Section 1.2.

“Equity Equivalents” means securities (including Options) which, by their terms,
are or may be exercisable, convertible or exchangeable for or into common
shares, preferred shares, or other securities of the Company at the election of
the holder thereof.

“Financial Statement Date” means December 31, 2006.

“GAAP” means accounting principles generally accepted in the United States, as
in effect from time to time.

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, bureau, board, commission, department, official or other
instrumentality of the United States, any foreign country or any domestic or
foreign state, county, city or other political subdivision.

44


--------------------------------------------------------------------------------


“Income Tax” means (i) any income, alternative or add-on minimum tax, gross
income, gross receipts, franchise, profits, including estimated taxes relating
to any of the foregoing, or other similar tax or other like assessment or charge
of similar kind whatsoever, excluding any Other Tax, together with any interest
and any penalty, addition to tax or additional amount imposed by any Taxing
Authority responsible for the imposition of any such Tax (domestic or foreign);
or (ii) any liability of a Person for the payment of any taxes, interest,
penalty, addition to tax or like additional amount resulting from the
application of Treas. Reg. § 1,1502-6.

“Indebtedness” of any Person means all obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, debentures or similar
instruments, (c) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(d) under capital leases and (e) in the nature of guarantees of the obligations
described in clauses (a) through (d) above of any other Person.

“Indemnified Party(ies)” has the meaning ascribed to it in Section 7.3.

“Intellectual Property” means all trademarks and trademark rights, trade names
and trade name rights, service marks and service mark rights, service names and
service name rights, patents and patent rights, utility models and utility model
rights, copyrights, mask work rights, brand names, trade dress, product designs,
product packaging, business and product names, logos, slogans, rights of
publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, processes,
designs, specifications, technology, methodologies, computer software (including
all source code and object code), firmware, development tools, flow charts,
annotations, all Web addresses, sites and domain names, all data bases and data
collections and all rights therein, any other confidential and proprietary right
or information, whether or not subject to statutory registration, and all
related technical information, the information set forth in manufacturing,
engineering and technical drawings, know-how and all pending applications for
and registrations of patents, utility models, trademarks, service marks and
copyrights, and the right to sue for past infringement, if any, in connection
with any of the foregoing.

“Investment Assets” means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets owned of record or beneficially by the Company.

“ISO Plans” has the meaning ascribed to it in Section 1.15.

 “knowledge” or “known to” or any similar phrase means, when used with respect
to: (i) any Person who is an individual, the actual knowledge of such Person;
(ii) the Company, the actual knowledge of Christopher Watson; and (iii) the
Parent or Merger Sub, the actual knowledge of Francis E. Wilde, Tom Wheeler, E.
Joseph Vitetta, Jr.

“Law” or “Laws” means any law, statute, order, decree, consent decree, judgment,
rule, regulation, ordinance or other pronouncement having the effect of law
whether in the United States, any foreign country, or any domestic or foreign
state, province, county, city or other political subdivision or of any
Governmental or Regulatory Authority.

45


--------------------------------------------------------------------------------


“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person, whether absolute, accrued, contingent (or based upon any contingency),
known or unknown, fixed or otherwise, or whether due or to become due.

“License” means any Contract that grants a Person the right to use or otherwise
enjoy the benefits of any Intellectual Property (including without limitation
any covenants not to sue with respect to any Intellectual Property).

“Lien” or “Liens” means any mortgage, pledge, assessment, security interest,
lease, lien, easement, charge or adverse claim or other encumbrance of any kind,
or any conditional sale Contract, title retention Contract or other Contract to
give any of the foregoing, except for any restrictions on transfer generally
arising under any applicable federal, provincial or state securities law.

“Loss(es)” means any and all damages, fines, fees, Taxes, penalties,
deficiencies, losses and expenses, including interest, reasonable expenses of
investigation, court costs, reasonable fees and expenses of attorneys,
accountants and other experts or other expenses of litigation or other
proceedings or of any claim, default or assessment (such fees and expenses to
include all fees and expenses, including fees and expenses of attorneys,
incurred in connection with (i) the investigation or defense of any Third Party
Claims or (ii) asserting or disputing any rights under this Agreement against
any party hereto or otherwise).

“Material Adverse Change” means, when used with respect to:

(a)                                  the Company, any change in the financial
condition and operation of the Company that would either individually or, if
aggregated with other effects on the financial condition of the Company, result
in a deterioration of the balance sheet of the Company by an amount equal or
greater than $500,000.00; or

(b)                                 the Parent, Merger Sub or any of their
respective Subsidiaries, any change in the financial condition and operation of
the Parent, Merger Sub or any of their respective Subsidiaries that would either
individually or, if aggregated with other effects on the financial condition of
the Parent, Merger Sub or any of their respective Subsidiaries, result in a
deterioration of the consolidated balance sheet of the Parent by an amount equal
or greater than $500,000.00; provided, however, that none of the following shall
be taken into account in determining whether there has been or would be a
“Material Adverse Effect”: (i) any adverse change resulting from conditions
affecting any nation’s economy generally, (ii) any adverse change resulting from
or relating to financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iii) any adverse change in applicable Laws or the interpretation
thereof, (iv) any adverse change arising primarily out of, or resulting
primarily from, actions taken by any party in connection with (but not in breach
of) this Agreement and the transactions contemplated hereunder, or which is
primarily attributable to the announcement of this Agreement and the Merger
(including any litigation, employee attrition or any loss or postponement of
business resulting from termination or modification of any vendor, customer or
other business relationships, delay of customer order or otherwise and any
corresponding change in the margins, profitability or financial condition of a
party), and (v) any adverse change in any Company business that is cured
(including by the

46


--------------------------------------------------------------------------------


payment of money), to the extent curable, by Company before the earlier of
(a) the Closing Date, or (b) the date on which this Agreement is terminated
pursuant to Article 8 hereof.

“Material Adverse Effect” means any event or condition of any character which
results in, has resulted in, or could reasonably be expected to result in, a
Material Adverse Change on the condition (financial or otherwise), results of
operations, assets, liabilities, properties, or business of a Person and its
Subsidiaries, taken as a whole, or would prevent or unreasonably delay
consummation of the transactions contemplated hereby.

“Merger” has the meaning ascribed to it in the Recitals to this Agreement.

“Merger Consideration” has the meaning ascribed to it in Section 1.6.

“Merger Sub” has the meaning ascribed to it in the forepart of this Agreement.

“Officer’s Certificate” has the meaning ascribed to it in Sections 6.2 and 6.3
hereof.

“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(i) purchase or otherwise receive or be issued any shares of capital stock or
other equity interests of such Person or any security of any kind convertible
into or exchangeable or exercisable for any shares of capital stock or other
equity interests of such Person or (ii) receive any benefits or rights similar
to any rights enjoyed by or accruing to the holder of shares of capital stock or
other equity interests of such Person, including any rights to participate in
the equity, income or election of directors or officers of such Person.

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).

“Other Tax” means any sales, use, ad valorem, business license, withholding,
payroll, employment, excise, stamp, transfer, recording, occupation, premium,
property, value added, custom duty, severance, windfall profit or license tax,
governmental fee or other similar assessment or charge, together with any
interest and any penalty, addition to tax or additional by any Taxing Authority
responsible for the imposition of any such tax (domestic or foreign).

“Outstanding Company Shares” means all issued and outstanding shares of Company
Common Stock immediately prior to the Effective Time.

“Parent” has the meaning ascribed to it in the forepart of this Agreement.

“Parent Common Stock” has the meaning ascribed to it in the Recitals to this
Agreement.

“Parent Indemnified Person(s)” has the meaning ascribed to it in Section 7.2(a).

“Parent’s Shares” has the meaning ascribed to it in Section 1.6(a)(i).

47


--------------------------------------------------------------------------------


“Participating Company Shares” shall mean any Outstanding Company Shares other
than shares of Company Common Stock, if any, cancelled pursuant to Section
1.6(d).

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or Governmental or Regulatory
Authority.

“Registered Intellectual Property” will mean all United States, international
and foreign: (i) patents, patent applications (including provisional
applications); (ii) registered trademarks and service marks, applications to
register trademarks, intent-to-use applications, other registrations or
applications to trademarks or service marks, or trademarks or service marks in
which common law rights are owned or otherwise controlled; (iii) registered
copyrights and applications for copyright registration; (iv) any mask work
registrations and applications to register mask works; and (v) any other
Intellectual Property that is the subject of an application, certificate,
filing, registration or other document issued by, filed with, or recorded by,
any state, government or other public legal authority.

“Representatives” has the meaning ascribed to it in Section 4.2.

 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

“Senior Management Team” means those persons listed in Schedule 1.13(i).

“Series A Preferred Stock” means the Preferred Stock, par value $0.001 per
share, of Parent designated as “Series A Preferred Stock”.

 “Shareholder” means Christopher Watson, who owns all of the Company’s Common
Shares.

 “Shrink Wrap License Agreements” means the granting conditions and terms of use
that are presumed to be acknowledged and agreed to by breaking a thermoplastic
seal.

“Subsidiary” of any specified Person shall mean any corporation fifty percent
(50%) or more of the outstanding voting power of which, or any partnership,
joint venture, limited liability company or other entity fifty percent (50%) or
more of the total equity interest of which, is directly or indirectly owned by
such specified Person.

“Surviving Corporation” has the meaning ascribed to it in Section 1.1.

“Tax” or “Taxes” means all present and future taxes, surtaxes, duties, levies,
imposts, rates, fees, assessments, withholdings, dues and other charges of any
nature imposed by any Governmental or Regulatory Authority (including income,
capital (including large corporations), withholding, consumption, sales, use,
transfer, goods and services or other value-added, excise, customs,
anti-dumping, stumpage, countervail, net worth, stamp, registration, franchise,
payroll, employment, health, education, business, school, property, local
improvement, development, education development and occupation taxes, surtaxes,
duties, levies, imposts, rates, fees, assessments, withholdings, dues and
charges) together with all fines, interest, penalties on or in

48


--------------------------------------------------------------------------------


respect of, or in lieu of or for non-collection of, those taxes, surtaxes,
duties, levies, imposts, rates, fees, assessments, withholdings, dues and other
charges.

“Tax Liability” has the meaning ascribed to it in Section 1.16.

“Tax Returns” means any return, report, information return, schedule,
certificate, statement or other document (including any related or supporting
information) filed or required to be filed with, or, where none is required to
be filed with a Taxing Authority, the statement or other document issued by, a
Taxing Authority in connection with any Tax.

“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

“Third Party Claim” has the meaning ascribed to it in Section 7.3.

“Third Party Expenses” has the meaning ascribed to it in Section 5.3.

“Third Party Intellectual Property Rights” has the meaning ascribed to it in
Section 2.15(c).

“Transmittal Letter” has the meaning ascribed to it in Section 1.7.

“Warranty Obligations” has the meaning ascribed to it in Section 2.25.

(b)                                 Unless the context of this Agreement
otherwise requires, (i) words of any gender include each other gender, (ii)
words using the singular or plural number also include the plural or singular
number, respectively, (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement as a whole and not to
any particular Article, Section or other subdivision, (iv) the terms “Article”
or “Section” or other subdivision refer to the specified Article, Section or
other subdivision of the body of this Agreement, (v) the phrases “ordinary
course of business” and “ordinary course of business consistent with past
practice” refer to the business and practice of the Company, (vi) the words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation,” and (vii) when a reference is made in this
Agreement to Schedules or Exhibits, such reference will be to a Schedule or an
Exhibit, respectively, to this Agreement unless otherwise indicated.  The term
“party” or “parties” when used herein refer to Parent and Merger Sub, on the one
hand, and the Company and the Shareholder, on the other.

[Signatures on Following Page]

49


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Parent, Merger Sub, the Shareholder and the Company have
caused this Agreement to be signed by their duly authorized representatives, all
as of the date first written above.

BRAVERA, INC.

 

SHEA DEVELOPMENT CORP.

 

 

 

 

 

 

By:

  /s/

CHRISTOPHER WATSON

 

By:

  /s/

FRANCIS E.WILDE

 

 

Christopher Watson

 

 

 

Francis E. Wilde

 

 

President and CEO

 

 

 

Chairman and CEO

 

 

 

 

 

 

SHAREHOLDER

 

SHEA

DEVELOPMENT ACQUISITION

 

 

 

NO. 3 CORP.

 

 

 

 

 

 

By:

  /s/

CHRISTOPHER WATSON

 

BY:

/s/

E. JOSEPH VITETTA, JR.

 

 

Christopher Watson

 

 

 

E. Joseph Vitetta, Jr.

 

 

 

 

 

 

Secretary

 

50


--------------------------------------------------------------------------------